Exhibit 10.7


        






















LIPPERT COMPONENTS, INC.
(as successor to the merger with Kinro, Inc.)


Guaranteed By:


DREW INDUSTRIES INCORPORATED










_______________________________


FOURTH AMENDED AND RESTATED
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
_______________________________










DATED AS OF APRIL 27, 2016




$150,000,000 PRIVATE SHELF FACILITY




OF WHICH




$50,000,000 3.35% SERIES A SENIOR NOTES DUE MARCH 20, 2020




HAVE BEEN ISSUED








1



--------------------------------------------------------------------------------






LIPPERT COMPONENTS, INC.
3501 County Road 6 East
Elkhart, Indiana 46514


Guaranteed By:
DREW INDUSTRIES INCORPORATED




As of April 27, 2016


PGIM, Inc.
(herein called “Prudential”)


Each of the Purchasers of Series A Notes listed in
The Purchaser Schedule hereto (each, a “Series A Purchaser”)


Each Prudential Affiliate (as hereinafter defined)
which becomes bound by certain provisions of
this Agreement as hereinafter provided (together with the
Series A Purchasers, collectively, the “Purchasers”)


c/o Prudential Capital Group


Ladies and Gentlemen:


LIPPERT COMPONENTS, INC., a Delaware corporation (the “Issuer”), and DREW
INDUSTRIES INCORPORATED, a Delaware corporation (the “Parent”, and, together
with the Issuer, the “Obligors”), each hereby agrees with each of you as
follows:
1. PRELIMINARY STATEMENTS; AUTHORIZATION OF SHELF NOTES.
1A.    Background. The Obligors and the Series A Purchasers are parties to that
certain Third Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of February 24, 2014 (the “Existing Agreement”), pursuant to which the
Issuer issued its 3.35% Series A Senior Notes due March 20, 2020, in the
aggregate original principal amount of $50,000,000 (as amended, restated,
amended and restated, supplemented or otherwise modified and as in effect from
time to time and including any such notes issued in substitution or exchange
therefor pursuant to paragraph 13D, the “Series A Notes”).
As of the date hereof, the aggregate outstanding principal amount of the Series
A Notes is $50,000,000. Any Series A Notes issued after the Effective Date in
substitution or exchange for any outstanding Series A Notes shall be
substantially in the form set out in Exhibit A-1.
1B.    Amendment and Restatement of Existing Agreement.
(i)    Subject to the satisfaction of the conditions precedent set forth in
paragraph 3A of this Agreement, the parties, by their execution of this
Agreement, hereby agrees and consents to the amendment and restatement in its
entirety of the Existing Agreement by this Agreement, and, upon the satisfaction
of such conditions precedent, the Existing Agreement shall be deemed so amended
and restated.
(ii)    Accordingly, effective upon the Effective Date, this Agreement shall,
and hereby does, amend, restate and replace in its entirety the Existing
Agreement which, as so amended and restated by this Agreement, continues in full
force and effect without rescission or novation thereof. The parties hereto
hereby acknowledge and agree that the amendments to the Existing Agreement set
forth herein could have been effected through an agreement or instrument
amending the Existing Agreement and, for convenience,





--------------------------------------------------------------------------------





the parties hereto have agreed to restate the terms and provisions of the
Existing Agreement, as amended hereby, pursuant to this Agreement.
1C.    Authorization of Shelf Notes. The Issuer will authorize the issuance of
its senior promissory notes (the “Shelf Notes”, such term to include any such
notes issued in substitution thereof pursuant to paragraph 13D) in the aggregate
principal amount not to exceed the Available Facility Amount, to be dated the
date of issue thereof, to mature, in the case of each Shelf Note so issued, no
more than 12 years after the date of original issuance thereof, to have an
average life, in the case of each Shelf Note so issued, of no more than 10 years
after the date of original issuance thereof, to bear interest on the unpaid
balance thereof from the date thereof at the rate per annum, and to have such
other particular terms, as shall be set forth, in the case of each Shelf Note so
issued, in the Confirmation of Acceptance with respect to such Shelf Note
delivered pursuant to paragraph 2E, and to be substantially in the form of
Exhibit A-2 attached hereto. The terms “Note” and “Notes” as used herein shall
include each Series A Note and each Shelf Note delivered pursuant to any
provision of this Agreement and each Shelf Note delivered in substitution or
exchange for any such Shelf Note pursuant to any such provision. Notes which
have (i) the same final maturity, (ii) the same principal prepayment dates,
(iii) the same principal prepayment amounts (as a percentage of the original
principal amount of each Note), (iv) the same interest rate, (v) the same
interest payment periods and (vi) the same date of issuance (which, in the case
of a Note issued in exchange for another Note, shall be deemed for these
purposes the date on which such Note’s ultimate predecessor Note was issued),
are herein called a “Series” of Notes
2.    PURCHASE AND SALE OF SHELF NOTES.
2A.    Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes by Prudential Affiliates pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, (i) $150,000,000, minus (ii)
the aggregate outstanding principal amount of Notes purchased and sold pursuant
to this Agreement prior to such time, minus (iii) the aggregate principal amount
of Accepted Notes (as hereinafter defined) which have not yet been purchased and
sold hereunder prior to such time, is herein called the “Available Facility
Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED
INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
2B.    Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) February 24, 2017 and (ii) the thirtieth day
after Prudential shall have given to the Issuer, or the Issuer shall have given
to Prudential, written notice stating that it elects to terminate the issuance
and sale of Shelf Notes pursuant to this Agreement (or if such thirtieth day is
not a Business Day, the Business Day next preceding such thirtieth day). The
period during which Shelf Notes may be issued and sold pursuant to this
Agreement is herein called the “Issuance Period”.
2C.    Request for Purchase. The Issuer may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by facsimile or overnight delivery service, and shall (i)
specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $5,000,000 and not be greater than the Available Facility
Amount at the time such Request for Purchase is made, (ii) specify the principal
amounts, final maturities (which shall be no more than 12 years from the date of
issuance), principal prepayment dates and amounts (which shall result in an
average life of no more than 10 years) and interest payment periods (which may
be quarterly or semi-annually, payment in arrears) of the Shelf Notes covered
thereby, (iii) specify the use of proceeds of such Shelf Notes, (iv) specify the
proposed day for the closing of the purchase and sale of such Shelf Notes, which
shall be a Business Day during the Issuance Period not less than 10 days and not
more than 30 days after the making of such Request for Purchase, (v) specify the
number of the account and the name and address of the depository institution to
which the purchase prices of such Shelf Notes are to be transferred on the
Closing




--------------------------------------------------------------------------------





Day for such purchase and sale, (vi) certify that the representations and
warranties contained in paragraph 8 are true on and as of the date of such
Request for Purchase, subject to such changes and exceptions thereto, if any, as
may be indicated in the Request for Purchase and are reasonably acceptable to
Prudential, (vii) certify that there exists on the date of such Request for
Purchase no Event of Default or Default and (viii) be substantially in the form
of Exhibit B attached hereto. Each Request for Purchase shall be in writing and
shall be deemed made when received by Prudential.
2D.    Rate Quotes. Not later than five Business Days after the Issuer shall
have given Prudential a Request for Purchase pursuant to paragraph 2C,
Prudential may, but shall be under no obligation to, provide to the Issuer by
telephone or facsimile, in each case between 9:30 A.M. and 1:30 P.M. New York
City local time (or such later time as Prudential may elect) interest rate
quotes for the several principal amounts (any interest rate quotes so provided
shall be fixed rate quotes), maturities, principal prepayment schedules and
interest payment periods of Shelf Notes specified in such Request for Purchase.
Each quote shall represent the interest rate per annum payable on the
outstanding principal balance of such Shelf Notes, until such balance shall have
become due and payable, at which Prudential or a Prudential Affiliate would be
willing to purchase such Shelf Notes at 100% of the principal amount thereof.
2E.    Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2D or such shorter period as
Prudential may specify to the Issuer (such period herein called the “Acceptance
Window”), the Issuer may, subject to paragraph 2F, elect to accept such interest
rate quotes as to not less than $5,000,000 aggregate principal amount of the
Shelf Notes specified in the related Request for Purchase. Such election shall
be made by an Authorized Officer of the Issuer notifying Prudential by telephone
or facsimile within the Acceptance Window that the Issuer elects to accept such
interest rate quotes, specifying the Shelf Notes (each such Shelf Note being
herein called an “Accepted Note”) as to which such acceptance (herein called an
“Acceptance”) relates. The day the Issuer notifies Prudential of an Acceptance
with respect to any Accepted Notes is herein called the “Acceptance Day” for
such Accepted Notes. Any interest rate quotes as to which Prudential does not
receive an Acceptance within the Acceptance Window shall expire, and no purchase
or sale of Shelf Notes hereunder shall be made based on such expired interest
rate quotes. Subject to paragraphs 2B and 2F and the other terms and conditions
hereof, the Issuer agrees to sell to one or more Prudential Affiliates, and
Prudential agrees to cause the purchase by one of more Prudential Affiliates of,
the Accepted Notes at 100% of the principal amount of such Accepted Notes. As
soon as practicable following the Acceptance Day, the Issuer and each Prudential
Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit C attached
hereto (herein called a “Confirmation of Acceptance”). If the Issuer should fail
to execute and return to Prudential within three Business Days following receipt
thereof a Confirmation of Acceptance with respect to any Accepted Notes,
Prudential or any Prudential Affiliate may at its election at any time prior to
its receipt thereof cancel the closing with respect to such Accepted Notes by so
notifying the -Issuer in writing.
2F.    Market Disruption. Notwithstanding the provisions of paragraph 2E, if
Prudential shall have provided interest rate quotes pursuant to paragraph 2D and
thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2E the domestic
market for U.S. Treasury securities or other financial instruments shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or other
financial instruments, then such interest rate quotes shall expire, and no
purchase or sale of Shelf Notes hereunder shall be made based on such expired
interest rate quotes. If the Issuer thereafter notifies Prudential of the
Acceptance of any such interest rate quotes, such Acceptance shall be
ineffective for all purposes of this Agreement, and Prudential shall promptly
notify the Issuer that the provisions of this paragraph 2F are applicable with
respect to such Acceptance.
2G.    Facility Closings. Not later than 11:30 A.M. (New York City local time)
on the Closing Day for any Accepted Notes, the Issuer will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the Prudential Capital Group, Two Prudential Plaza, Suite 5600,
Chicago, Illinois 60601 (or such other address as Prudential may specify in
writing), the Accepted Notes to be purchased by such Purchaser in the form of
one or more Shelf Notes in authorized denominations as such Purchaser may
request for each Series of Accepted Notes to be purchased on such Closing Day,
dated such Closing Day and registered in such Purchaser's




--------------------------------------------------------------------------------





name (or in the name of its nominee), against payment of the purchase price
thereof by transfer of immediately available funds for credit to the Issuer’s
account specified in the Request for Purchase of such Shelf Notes. If the Issuer
fails to tender to any Purchaser the Accepted Notes to be purchased by such
Purchaser on the scheduled Closing Day for such Accepted Notes as provided above
in this paragraph 2G, or any of the conditions specified in paragraph 3 shall
not have been fulfilled by the time required on such scheduled Closing Day, the
Issuer shall, prior to 1:00 P.M. New York City local time, on such scheduled
Closing Day notify Prudential (which notification shall be deemed received by
each Purchaser) in writing whether (i) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than 10 Business Days after such scheduled Closing
Day (the “Rescheduled Closing Day”)) and certify to Prudential (which
certification shall be for the benefit of each Purchaser) that the Issuer
reasonably believes that it will be able to comply with the conditions set forth
in paragraph 3 on such Rescheduled Closing Day and that the Issuer will pay the
Delayed Delivery Fee in accordance with paragraph 2H(2) or (ii) such closing is
to be canceled and that the Issuer will pay the Cancellation Fee as provided in
paragraph 2H(3). In the event that the Issuer shall fail to give such notice
referred to in the preceding sentence, Prudential (on behalf of each Purchaser)
may at its election, at any time after 1:00 P.M., New York City local time, on
such scheduled Closing Day, notify the Issuer in writing that such closing is to
be canceled and the Issuer is obligated to pay the Cancellation Fee as provided
in paragraph 2H(3). Notwithstanding anything to the contrary appearing in this
Agreement, the Issuer may elect to reschedule a closing with respect to any
given Accepted Notes on not more than one (1) occasion, unless Prudential shall
have otherwise consented in writing.
2H.    Fees.
2H(1)    Issuance Fee. The Issuer will pay to each Purchaser of Accepted Notes
in immediately available funds a fee (herein called the “Issuance Fee”) on each
Closing Day for Accepted Notes in an amount equal to 0.10% of the aggregate
principal amount of Shelf Notes sold to such Purchaser on such Closing Day.
2H(2)    Shelf Notes Delayed Delivery Fee. If the closing of the purchase and
sale of any Accepted Note is delayed for any reason beyond the original Closing
Day for such Accepted Note, the Issuer will pay to the Purchaser of such
Accepted Note (a) on the Cancellation Date or actual closing date of such
purchase and sale and (b) if earlier, the next Business Day following 90 days
after the Acceptance Day for such Accepted Note and on the Business Day
following the end of each 90-day period ending thereafter, a fee (herein called
the “Delayed Delivery Fee”) calculated as follows:
(BEY - MMY) X DTS/360 X PA
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
“DTS” means Days to Settlement, i.e., the number of actual days elapsed from and
including the original Closing Day with respect to such Accepted Note (in the
case of the first such payment with respect to such Accepted Note) or from and
including the date of the next preceding payment (in the case of any subsequent
delayed delivery fee payment with respect to such Accepted Note) to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.
In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2G.
2H(3)    Shelf Notes Cancellation Fee. If the Issuer at any time notifies
Prudential in writing that it is canceling the closing of the purchase and sale
of such Accepted Note, or if Prudential or any Prudential Affiliate notifies the
Issuer in writing under the circumstances set forth in the last sentence of




--------------------------------------------------------------------------------





paragraph 2E or the penultimate sentence of paragraph 2G that the closing of the
purchase and sale of such Accepted Note is to be canceled, or if the closing of
the purchase and sale of such Accepted Note is not consummated on or prior to
the last day of the Issuance Period (the date of any such notification, or the
last day of the Issuance Period, as the case may be, being herein called the
“Cancellation Date”), the Issuer will pay the Purchasers in immediately
available funds an amount (the “Cancellation Fee”) calculated as follows:
PI X PA
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in paragraph 2H(2). The foregoing bid and ask prices
shall be as reported by TradeWeb LLC (or, if such data for any reason ceases to
be available through TradeWeb LLC, any publicly available source of similar
market data as is then customarily used by Prudential). Each price shall be
rounded to the second decimal place. In no case shall the Cancellation Fee be
less than zero.
2H(4)    Taxes.
(i)    Any and all payments by or on account of any obligation of any Obligor
under any Transaction Document shall be made without deduction or withholding
for any Taxes, except as required by applicable laws. If any applicable laws
require the deduction or withholding of any Tax from any such payment by an
Obligor, then such Obligor shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to this paragraph 2H(4) provided such amount deducted or withheld is
timely paid to the applicable Governmental Authority. To the extent that any
holder of a Note has provided the Issuer with the forms required pursuant to
this paragraph 2H(4) the Issuer shall, and does hereby indemnify such holder of
a Note for any such amount deducted or withheld, and shall on demand make
payment to such holder in an amount equal to the amount required to be withheld
or deducted from the payment due such holder.
(ii)    Each holder of Notes that is not organized under the laws of the U.S. or
a state thereof (each a “Non-U.S. Noteholder”) agrees that it will, not more
than ten Business Days after the date of its purchase of any Shelf Note, (a)
deliver to the Issuer two duly completed copies of U.S. Internal Revenue Service
Form W-8BEN or W-8ECI, certifying in either case that such holder is entitled to
receive payments under this Agreement without deduction or withholding of any,
or is subject to a reduced rate of withholding of, U.S. federal income taxes,
and (b) deliver to the Issuer a U.S. Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from U.S. backup
withholding tax. Each Non-U.S. Noteholder further undertakes to deliver to the
Issuer (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or become obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto, in each case, as may be
reasonably requested by the Issuer. All forms or amendments described in the
preceding sentence shall certify that such holder is entitled to receive
payments under this Agreement and the Notes without deduction or withholding of
any, or is subject to a reduced rate of withholding of, U.S. federal income
taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such holder from duly completing and delivering any such form or
amendment with respect to it and such holder advises the Issuer that it is not
capable of receiving payments without any deduction or withholding, or at the
reduced rate of withholding, of U.S. federal income tax. Notwithstanding any
other provision of this paragraph, a Non-U.S. Noteholder shall




--------------------------------------------------------------------------------





not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Noteholder is not legally able to deliver.
(iii)    For any period during which a Non-U.S. Noteholder has failed to provide
the Issuer with an appropriate form pursuant to clause (ii) of this paragraph
2H(4) (unless such failure is due to a change in treaty, law, or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Noteholder shall not be entitled to
indemnification under paragraph 2H(4)(i) with respect to income taxes imposed by
the United States; provided that, should a Non-U.S.Noteholder which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
taxes because of its failure to deliver a form required under such clause (i),
the Issuer shall, at the expense of such Non-U.S. Noteholder, take such steps as
such Non-U.S. Noteholder shall reasonably request to assist such Non-U.S.
Noteholder to recover such taxes.
(iv)    To the extent that withholding tax indemnification of the holders of
Notes is provided for herein, any holder of Notes that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement or any Note pursuant to the law of any relevant jurisdiction or
any relevant treaty shall deliver to the Issuer at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law as will permit such payments to be made without withholding or
at a reduced rate; provided that (a) the Issuer has delivered a written request
to such holder to deliver such documentation, and have provided the forms
thereof (together with instructions therefor in the English language, or an
English translation thereof), at least 60 days prior to such prescribed time or
times and (b) the delivery of such documentation would not (in such holder's
reasonable judgment) impose any unreasonable burden (in time, resources or
otherwise) on such holder or result in any confidential or proprietary income
tax return information being revealed directly or indirectly to any Person (it
being understood that a holder shall not have any obligation under this clause
(iii) if any condition in this proviso shall not be satisfied).
3.    CONDITIONS OF CLOSING.
3A.    Conditions to Effectiveness. The agreement of Prudential and the Series A
Purchasers to amend and restate the Existing Agreement in its entirety as
provided herein is subject to the satisfaction, on or before the Effective Date,
of the following conditions:
3A(1)    Prudential and the Series A Purchasers shall have received the
following documents, each duly executed and delivered by the party or parties
thereto and in form and substance satisfactory to Prudential and the Series A
Purchasers:
(i)    Second Amended and Restated Parent Guarantee Agreement, dated as of the
date hereof, executed by the Parent, in the form of Exhibit D-1 hereto (the
“Parent Guaranty”);
(ii)    Second Amended and Restated Subsidiary Guarantee Agreement, dated as of
the date hereof, executed by each of the Subsidiary Guarantors, in the form of
Exhibit D-2 hereto (the “Subsidiary Guaranty”);
(iii)    Second Amended and Restated Subordination Agreement, dated as of the
date hereof, by and among the Credit Parties, any of their respective
Subsidiaries party to any subordination agreement in connection with the Bank
Credit Agreement, Prudential and the Series A Purchasers, in the form of
Exhibit E hereto (the “Subordination Agreement”);
(iv)    Second Amended and Restated Pledge and Security Agreement, dated as of
the date hereof, executed by the Obligors and the Subsidiary Guarantors in favor
of the Notes




--------------------------------------------------------------------------------





Collateral Agent, as secured party, for the benefit of the holders from time to
time of Notes, in the form of Exhibit F hereto (the “Pledge Agreement”);
(v)    the Intercreditor Agreement;
(vi)    Second Amended and Restated Collateral Agency Agreement, dated as of the
date hereof, executed by the Issuer, Prudential, the Series A Purchasers and the
Notes Collateral Agent;
(vii)     the Bank Credit Agreement, dated as of the date hereof, certified by a
Responsible Officer of the Issuer as being true and correct as of the Effective
Date; and
(viii)    such other certificates, documents and agreements as Prudential may
request (including those referenced in paragraph 3B).
3A(2)    Opinions of Counsel. Prudential and the Series A Purchasers shall have
received
(i)    from the Chief Legal Officer to the Credit Parties, a favorable opinion
in form and substance satisfactory to Prudential and the Series A Purchasers;
and
(ii)    from Dorsey & Whitney LLP, a favorable opinion in form and substance
satisfactory to Prudential and the Series A Purchasers.
3A(3)    Representations and Warranties; Performance; No Default. The
representations and warranties contained in this Agreement and each of the other
Transaction Documents shall be true on and as of the Effective Date; each Credit
Party and each other Subsidiary party to the Subordination Agreement shall have
performed and complied with all agreements, covenants and conditions contained
in each Transaction Document to which it is a party required to be performed or
complied with by it on or prior to the Effective Date; there shall exist on the
Effective Date no Event of Default or Default; and each of the Obligors shall
have delivered to such Purchaser an Officer’s Certificate, dated the Effective
Date, to both such effects, in form and substance satisfactory to Prudential and
the Series A Purchasers.
3A(4)    Constitutive and Authorization Documents. Prudential and the Series A
Purchasers shall have received from each Credit Party and each other Subsidiary
party to the Subordination Agreement a certificate, in form and substance
satisfactory to it, certifying (i) as to the incumbency of the Persons executing
the Transaction Documents and other documents in connection therewith on behalf
of such Credit Party or such other Subsidiary and (ii) that the certificate of
incorporation, including all amendments thereto, and by-laws of each Credit
Party or other Subsidiary that is a party to the Subordination Agreement that is
a corporation, the certificate of limited partnership and the limited
partnership agreement of each Credit Party or other Subsidiary that is a party
to the Subordination Agreement that is a limited partnership, and the
certificate of formation and operating agreement of each Credit Party or other
Subsidiary that is a party to the Subordination Agreement that is a limited
liability company have not been amended since the date of the Existing Agreement
in any material respect, except as disclosed in such certification, and
attaching copies of such Credit Party’s or Subsidiary’s constitutive documents,
as in effect on the Effective Date (unless previously delivered), good standing
certificates, and the resolutions authorizing its execution and delivery of the
Transaction Documents to which it is a party, and certifying as to such other
matters as Prudential may reasonably request.
3A(5)    [Intentionally Deleted].
3A(6)    Payment of Closing Expenses. The Obligors shall have paid at the
closing the fees, charges and disbursements of the special counsel to Prudential
and the Purchasers as presented by such counsel in a statement on the Effective
Date and for which the Obligors are responsible in accordance with paragraph
13B.




--------------------------------------------------------------------------------





3A(7)    Registration and Filings. Each of the Obligors shall have authorized
the Notes Collateral Agent to file UCC financing statements in respect of the
security interests created by the Pledge Agreement in the office of each
appropriate Governmental Authority if such filings are necessary or appropriate
in such jurisdictions.
3A(8)    UCC Searches. On or prior to the Effective Date, Prudential shall have
received UCC searches with respect to the Obligors dated reasonably close to
such Effective Date.
3A(9)    Stock Certificates. On or prior to the Effective Date, the Notes
Collateral Agent shall have acknowledged its receipt of original stock
certificates evidencing the equity being pledged pursuant to the Pledge
Agreement and undated stock or transfer powers duly executed in blank, in each
case to the extent such pledged equity is certificated.
3A(10)    Proceedings. All proceedings taken or to be taken in connection with
the transactions contemplated hereby and all documents incident thereto shall be
satisfactory in form and substance to Prudential, and Prudential shall have
received all such counterpart originals or certified or other copies of such
documents as it may reasonably request.
3B.    Conditions to Closing Each Purchase of Shelf Notes. The obligation of any
Purchaser to purchase and pay for any Shelf Notes is subject to the
satisfaction, on or before the Closing Day for such Shelf Notes, of the
following conditions:
3B(1)    Shelf Notes. Such Purchaser shall have received the Shelf Note(s) to be
purchased by such Purchaser, dated the applicable Closing Day with respect to
such Shelf Notes.
3B(2)    Private Placement Number. Such Purchaser shall have received a Private
Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in connection
with the Securities Valuation Office of the National Association of Insurance
Commissioners) for the Shelf Notes to be purchased by it.
3B(3)    Opinions of Counsel. Such Purchaser shall have received
(i)    from Morgan, Lewis & Bockius LLP, a favorable opinion satisfactory to
such Purchaser as to such matters incident to the matters herein contemplated as
it may reasonably request;
(i)    from the Chief Legal Officer to the Credit Parties, a favorable opinion
in form and substance satisfactory to such Purchaser; and
(iii)    from special counsel to the Credit Parties (designated by the Credit
Parties and acceptable to the Purchasers), a favorable opinion satisfactory to
such Purchaser and substantially in the form of Exhibit G attached hereto.
The Obligors hereby direct such counsel in clauses (ii) and (iii) above to
deliver such opinions, agree that the issuance and sale of any Shelf Notes will
constitute a reconfirmation of such direction, and understand and agree that
each Purchaser receiving such an opinion will and is hereby authorized to rely
on such opinion.
3B(4)    Representations and Warranties; Performance; No Default. The
representations and warranties contained in this Agreement and each of the other
Transaction Documents shall be true on and as of such Closing Day, except to the
extent of (a) changes caused by the transactions herein contemplated, and (b)
such changes or exceptions thereto as may be indicated in the Request for
Purchase and are reasonably acceptable to Prudential and such Purchaser. In
addition, each Credit Party and each other Subsidiary party to the Subordination
Agreement shall have performed and complied with all




--------------------------------------------------------------------------------





agreements, covenants and conditions contained in each Transaction Document to
which it is a party required to be performed or complied with by it on or prior
to such Closing Day, and there shall exist on such Closing Day no Event of
Default or Default; and each of the Obligors shall have delivered to such
Purchaser an Officer’s Certificate, dated such Closing Day, to both such effects
and in form and substance satisfactory to Prudential and such Purchaser.
3B(5)    Constitutive and Authorization Documents. Such Purchaser shall have
received from each Credit Party and each other Subsidiary party to the
Subordination Agreement a certificate in the form and substance satisfactory to
such Purchaser and Prudential, certifying as to the incumbency of the Persons
executing the Shelf Notes and other documents, agreements and certificates in
connection therewith on behalf of such Credit Party or Subsidiary and attaching
copies of such Credit Party’s or Subsidiary’s constitutive documents as in
effect on such Closing Day (unless previously delivered), good standing
certificates, and, where applicable, the resolutions authorizing its execution
of and issuance of the Shelf Notes, and certifying as to such other matters as
the Purchasers may reasonably request.
3B(6)    Reaffirmation and Confirmation of Guaranty. The Parent and each
Subsidiary Guarantor shall have delivered to such Purchaser a reaffirmation and
confirmation of guaranty in the form attached hereto as Exhibit H (each herein,
a “Confirmation of Guaranty”);
3B(7)    Purchase Permitted by Applicable Laws. The purchase of and payment for
the Shelf Notes to be purchased by such Purchaser on the applicable Closing Day
(including the use of the proceeds of such Shelf Notes by the Issuer) shall not
violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax, penalty or liability under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may request to establish compliance with
this condition.
3B(8)    Payment of Certain Fees. The Issuer shall have paid to Prudential or
any Purchaser, as applicable, any fees due it pursuant to or in connection with
this Agreement, including any Issuance Fee due pursuant to paragraph 2H(1) and
any Delayed Delivery Fee due pursuant to paragraph 2H(2).
3B(9)    Payment of Closing Expenses. The Obligors shall have paid at the
closing the fees and disbursements of the special counsel to Prudential and the
Purchasers as presented by such counsel in a statement on the Closing Day and
for which the Issuer is responsible in accordance with paragraph 13B.
3B(10)    Proceedings. All proceedings taken or to be taken in connection with
the transactions contemplated hereby and all documents incident thereto shall be
satisfactory in form and substance to such Purchaser, and such Purchaser shall
have received all such counterpart originals or certified or other copies of
such documents as it may reasonably request.
4.    PREPAYMENTS.
The Series A Notes and any Shelf Notes shall be subject to required prepayment
as and to the extent provided in paragraph 4A. The Series A Notes and any Shelf
Notes shall also be subject to prepayment under the circumstances set forth in
paragraph 4B and paragraph 4C. Any prepayment made by the Issuer pursuant to any
other provision of this paragraph 4 shall not reduce or otherwise affect its
obligation to make any required prepayment as specified in paragraph 4A.
4A.    Required Prepayments.
(i)    Required Prepayments of Series A Notes. As provided therein, the entire
unpaid principal balance of each Series A Note shall be due and payable on March
20, 2020.




--------------------------------------------------------------------------------





(ii)    Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Shelf Notes of such
Series.
4B.    Optional Prepayments of Notes With Yield-Maintenance Amount.
The Notes of each Series shall be subject to prepayment, in whole at any time or
from time to time in part (in integral multiples of $100,000 and in a minimum
amount of $1,000,000), at the option of the Issuer, at 100% of the principal
amount so prepaid plus interest thereon to the prepayment date and the
Yield-Maintenance Amount, if any, with respect to each such Note. Any partial
prepayment of a Series of such Notes pursuant to this paragraph 4B(1) shall be
applied in satisfaction of remaining required payments of principal on such
Series of Notes in inverse order of their scheduled due dates.
4C.    Prepayment Pursuant to Intercreditor Agreement. The Notes prepaid with a
distribution made pursuant to the terms of the Intercreditor Agreement shall be
made at 100% of the principal amount so prepaid, plus interest thereon to the
prepayment date and the Yield-Maintenance Amount, if any, with respect to each
such Notes. Any partial prepayment of the Notes pursuant to this paragraph 4(C)
shall be applied in satisfaction of remaining required payments of principal in
inverse order of their scheduled due dates.
4D.    Notice of Optional Prepayment. The Issuer shall give the holder of each
Note to be prepaid pursuant to paragraph 4B irrevocable written notice of such
prepayment not less than 10 Business Days prior to the prepayment date,
specifying such prepayment date, the aggregate principal amount of the Notes to
be prepaid on such date, the principal amount of the Notes held by such holder
to be prepaid on that date and that such prepayment is to be made pursuant to
paragraph 4B. Notice of prepayment having been given as aforesaid, the principal
amount of the Notes specified in such notice, together with interest thereon to
the prepayment date and together with the Yield-Maintenance Amount, if any,
herein provided, shall become due and payable on such prepayment date. The
Issuer shall, on or before the day on which it gives written notice of any
prepayment pursuant to paragraph 4B, give telephonic notice of the principal
amount of the Notes to be prepaid and the prepayment date to each Significant
Holder which shall have designated a recipient for such notices in the Purchaser
Schedule attached hereto or the in Purchaser Schedule attached to the applicable
Confirmation of Acceptance for such Significant Holder or by notice in writing
to the Issuer.
4E.    Application of Prepayments. In the case of each prepayment of less than
the entire unpaid principal amount of all outstanding Notes of any Series
pursuant to paragraph 4A, the amount to be prepaid shall be applied pro rata to
all outstanding Notes of such Series according to the respective unpaid
principal amounts thereof. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Notes pursuant to paragraphs
4B or 4C, the amount to be prepaid shall be applied pro rata to all outstanding
Notes of all Series according to the respective unpaid principal amounts
thereof.
4F.    No Acquisition of Notes. The Obligors shall not, and shall not permit any
of their Subsidiaries or Affiliates to, prepay or otherwise retire in whole or
in part prior to their stated final maturity (other than by prepayment pursuant
to paragraphs 4A, 4B or 4C or upon acceleration of such final maturity pursuant
to paragraph 7A), or purchase or otherwise acquire, directly or indirectly,
Notes held by any holder.
5.    AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter
as any Note or other amount owing under this Agreement or any other Transaction
Document shall remain unpaid, the Obligors covenant as follows:
5A.    Financial Statements; Notice of Defaults. The Obligors will deliver to
each holder of any Notes in triplicate:
(i)    within the earlier of 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Parent or 10 days after filing with
the SEC, (a) the Parent’s consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
fiscal quarter (except in the case of statements of stockholders’ equity and
statements of cash flows) and the then




--------------------------------------------------------------------------------





elapsed portion of the fiscal year, setting forth in each case (except in the
case of stockholders' equity) in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its authorized
financial officers as presenting fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (b) consolidating balance sheets of the Parent and the Issuer
setting forth such information separately for the Parent and for the Issuer and
related consolidating statements of operations of the Parent and of the Issuer
setting forth such information separately for the Parent and the Issuer as of
the end of and for such quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or in the case of the balance sheets, as of the end of)
the previous fiscal year, all of which shall be certified by the chief financial
officer of the Parent as fairly presenting the financial condition and results
of operations therein shown in accordance with GAAP consistently applied subject
to normal year-end adjustments and the absence of footnotes;
(ii)    within the earlier of 120 days after the end of each fiscal year of the
Parent or 10 days after filing with the SEC, (a) the Parent’s audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, and (b) consolidating balance sheets setting
forth such information separately for the Parent and for the Issuer as of the
end of such fiscal year and consolidating statements of operations setting forth
such information separately for the Parent and for the Issuer for such fiscal
year, such consolidating balance sheet and consolidating statements of
operations to be certified by the chief financial officer of the Parent as
fairly presenting the financial condition and results of operations of the
Parent and the Issuer as of the end of, and for, such fiscal period in
accordance with GAAP;
(iii)    concurrently with any delivery of financial statements under clause (i)
or (ii) above, an Officer’s Certificate of the Parent (a) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with paragraphs 6C, 6D, 6G, 6H,
6K and 6L and (b) stating whether any change in the application of GAAP in
respect of the audited financial statements referred to in paragraph 8B has
occurred and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(iv)    promptly upon request by any holder of Notes in connection with any
delivery of financial statements under clause (ii) above, a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default or Event of Default (which certificate may be limited
to the extent required by accounting rules or guidelines), and promptly after
receipt by the Parent, a copy of each management letter (if prepared) of such
accounting firm (together with any response thereto prepared by the Parent);
(v)    promptly (a) after the same become publicly available, copies of all
periodic and other material reports, proxy statements and other materials filed
by the Parent or any Subsidiary thereof with the SEC (or any governmental body
or agency succeeding to any or all of the functions of the SEC) or with any
national securities exchange, or distributed by the Parent to its shareholders
generally, as the case may be; and (b) copies of any material documents and
information furnished to any other government agency (except if in the ordinary
course of business), including the Internal Revenue Service;




--------------------------------------------------------------------------------





(vi)    promptly, a copy of any material amendment or waiver of any provision of
any agreement or instrument referred to in paragraph 6O;
(vii)    not later than the time furnished to such Person, a copy of any
certificate or notice given by any Credit Party or any Subsidiary thereof to the
Administrative Agent (as such term is defined in the Bank Credit Agreement)
and/or the Bank Lenders, or received by any Credit Party or any Subsidiary
thereof from the Administrative Agent or any Bank Lender in connection with the
Bank Credit Agreement; and
(viii)    promptly following any request therefor, such other information
regarding the operations, business and financial condition of each Credit Party
or any Subsidiary thereof, or compliance with the terms of this Agreement, the
Notes or the other Transactions Documents, as Prudential or any holder of Notes
may reasonably request.
The Issuer shall be deemed to be in compliance with its delivery obligations
under this paragraph 5A with respect to any documents or information that is
publicly filed with the SEC or delivered electronically and, if so, filed with
the SEC, and such documents and information shall be deemed to have been
delivered for purposes of this Agreement on the date (i) on which the Parent or
the Issuer posts such documents, or provides a link thereto on the Parent’s or
the Issuer’s website on the Internet; or (ii) on which such documents are posted
on the Parent’s behalf on an Internet website, if any, to which each holder of a
Note has access (whether a commercial or third-party website).


5B.    Information Required by Rule 144A. The Parent covenants that it will,
upon the request of the holder of any Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Parent is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act. For the purpose of this paragraph 5B,
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act.
5C.    Other Information. Each Obligor covenants that it will deliver to each
Significant Holder:
5C(1)    Notice of Default or Event of Default -- promptly after a Responsible
Officer becoming aware of the existence of any Default or Event of Default, a
written notice specifying the nature and period of existence thereof and what
actions the Obligors are taking or propose to take with respect thereto;
5C(2)    ERISA -- prompt written notice of the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of any Credit Party and its
Subsidiaries in an aggregate amount exceeding $1,000,000;
5C(3)    Actions, Proceedings -- promptly after the commencement thereof,
written notice of the filing or commencement of any action, suit or proceeding
by or before any Governmental Authority or arbitration board or tribunal against
or affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and
5C(4)    Material Adverse Effect -- prompt written notice of any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Each notice delivered under this paragraph shall be accompanied by a statement
of a Responsible Officer or other executive officer of the Issuer or the Parent
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.




--------------------------------------------------------------------------------





5D.    [Intentionally Omitted]
5E.    Compliance with Law.
(i)    Without limiting paragraph 6P, each Obligor will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including, without
limitation, the USA PATRIOT Act), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(ii)    Without limiting the preceding paragraph, each Obligor will, and will
cause each of its Subsidiaries to (a) comply in all material respects with, and
use reasonable best efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws; (b)
conduct and complete (or cause to be conducted and completed) all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and in a timely fashion comply
in all material respects with all lawful orders and directives of all
governmental authorities regarding Environmental Laws except to the extent that
the same are being contested in good faith by appropriate proceedings and the
pendency of such proceedings could not be reasonably expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Parent and each of its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
5F.    Insurance and Maintenance of Properties. Each Obligor will, and will
cause each of its Subsidiaries to, (i) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (ii) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, including, without limitation,
insurance against fire, and public liability insurance against such risks and in
such amounts, and having such deductible amounts as are customary, with
companies in the same or similar businesses and which is no less than may be
required by law.
5G.    Canadian Pension Plans and Benefit Plans. Each Obligor will, and will
cause each of its Subsidiaries to, (i) comply in a timely with and perform in
all material respects all of its obligations under and in respect of all
Canadian Pension Plans or Canadian Benefit Plans, including under any funding
agreements and all applicable laws (including any fiduciary, funding, investment
and administration obligations), (ii) pay or remit in a timely fashion all
employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan in accordance with the terms thereof, any funding agreements and
all applicable laws, (iii) deliver to each holder of any Note (A) if requested
by the Required Holders, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan or Canadian Benefit Plan as
filed with any applicable Governmental Authority; (B) promptly after receipt
thereof, a copy of any direction, order, notice, ruling or opinion that such
Obligor or such Subsidiary may receive from any applicable Governmental
Authority with respect to any Canadian Pension Plan Canadian Benefit Plan; (iv)
notify each holder of any Note within 30 days of any increases in the cost of,
or contributions to the Canadian Benefit Plans or the Canadian Pension Plans
having a cost to one or more of the Obligors and their respective Subsidiaries
in excess of $250,000 per annum in the aggregate; and (v) notify each holder of
any Note within 30 days of any voluntary or involuntary termination of a
Canadian Pension Plan or a Canadian Benefit Plan which could reasonably be
expected to have a Material Adverse Effect.
5H.    Payment of Taxes and Claims. Each Obligor will, and will cause each of
its Subsidiaries to, pay or discharge all material obligations, including Taxes,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Obligor or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect; provided, that each Obligor will, and will
cause each such Subsidiary to, remit withholding




--------------------------------------------------------------------------------





taxes and other payroll taxes to appropriate Governmental Authorities as and
when claimed to be due, notwithstanding the foregoing exceptions.
5I.    Corporate Existence, Etc. Except where the failure to do so would not
have a Material Adverse Effect, each Obligor will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and each of its material
rights, licenses, permits, privileges and franchises; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under paragraph 6B.
5J.    Books and Records; Inspection. Each Obligor will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. Each Obligor will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Notes Collateral
Agent and any holder of Notes, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, and to verify the status of any Collateral, all at such
reasonable times and as often as reasonably requested, subject to paragraph 12
hereof.
5K.    Subsidiary Guaranty; Security Documents. If any Person (a) after the
Effective Date becomes (whether upon its formation, by acquisition of stock or
other interests therein, or otherwise) and continues to be a Subsidiary of any
Credit Party (a “New Subsidiary”), (b) that was an Inactive Subsidiary of a
Credit Party ceases to be an Inactive Subsidiary of a Credit Party but continues
to be a Subsidiary thereof, or (c) any Person becomes directly or indirectly
liable for (whether by way of becoming a co-borrower, guarantor or otherwise)
all or any part of the Indebtedness under, or in respect of, the Bank Credit
Agreement, the Obligors shall promptly (i) cause such New Subsidiary, formerly
Inactive Subsidiary or other Person to become a Subsidiary Guarantor (unless
such New Subsidiary is a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code (a “CFC”)) pursuant to an instrument in form, scope,
and substance satisfactory to the Required Holders, (ii) deliver or cause to be
delivered, or assign, to the Notes Collateral Agent subject to the Lien in favor
of the Notes Collateral Agent under the Pledge Agreement, the certificates
representing all Equity Interests of the New Subsidiary, formerly Inactive
Subsidiary or other Person owned by an Obligor (or Subsidiary thereof (provided
that if such New Subsidiary is a CFC certificates or other evidence of Equity
Interests representing only sixty-five percent (65.00%) of its outstanding
Equity Interests shall be delivered and only to the extent that the owner of
such Equity Interests is a Credit Party (other than a Foreign Borrower)),
together with appropriate instruments of transfer required under the Pledge
Agreement; and (iii) cause such New Subsidiary, formerly Inactive Subsidiary or
other Person (unless it is a CFC) to become a party to the Pledge Agreement (and
any other documents required to be executed in connection therewith) pursuant to
one or more instruments or agreements satisfactory in form and substance to the
Notes Collateral Agent, the effect of which shall be to secure all amounts owing
hereunder and in respect of the Notes by a first priority Lien on and security
interest in (which Lien and security interest may be pari passu with a like Lien
and security interest in favor of the Collateral Agent on behalf of the Bank
Lenders) the Equity Interests of such New Subsidiary, formerly Inactive
Subsidiary or other Person, provided, however, that in any event, prior to the
time that any New Subsidiary, formerly Inactive Subsidiary or other Person
receives the proceeds of, or makes, any loan or advance or other extension of
credit, from or to, or otherwise becomes the obligor or obligee in respect of
any Indebtedness of, any Obligor or Subsidiary thereof, the Obligors shall (A)
cause to be taken, in respect of any such obligor, the actions referred to in
the preceding clauses (i), (ii), and (iii) to the extent required under the
terms of such clauses, and (B) in the case of any such obligee, cause such
obligee to become a party to the Subordination Agreement pursuant to one or more
instruments or agreements satisfactory in form and substance to the Required
Holders. To the extent not covered above, (i) if any Credit Party is not a party
to the Pledge Agreement at the time it forms or acquires a Subsidiary, such
Credit Party shall become a party to the Pledge Agreement pursuant to one or
more instruments or agreements satisfactory in form and substance to the Notes
Collateral Agent and the Required Holders simultaneously with the formation or
acquisition of such Subsidiary, and (ii) if any Person described in clauses (a),
(b) or (c) above has any existing Subsidiaries at the time it becomes a Credit
Party, such Person shall become a party to the Pledge Agreement pursuant to one
or more instruments or agreements satisfactory in form and substance to the
Notes Collateral Agent and the Required Holders simultaneously with becoming a
Credit Party.




--------------------------------------------------------------------------------





5L.    Further Assurances. Each Obligor will, and will cause its Subsidiaries
to, execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including, without limitation, filing
Uniform Commercial Code and other financing statements and the establishment of
and deposit of Collateral into custody accounts) that the Required Holders or
the Notes Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Transaction Documents and in order to grant,
preserve, protect and perfect the validity and first priority of the security
interests created or intended to be created by the Pledge Agreement, it being
understood that it is the intent of the parties that the Indebtedness owing
hereunder and under the Notes shall be secured by, among other things, all the
interests of each Credit Party in each Subsidiary (other than a CFC, which case
only an interest in sixty-five percent (65.00%) of the outstanding shares
thereof shall be pledged a security), including any such interests acquired
subsequent to the Effective Date. Such security interests and Liens will be
created under the Pledge Agreement and other security agreements, and other
instruments and documents in form and substance satisfactory to the Required
Holders, and the Obligors shall deliver or cause to be delivered to the holders
of the Notes all such instruments and documents (including a legal opinion in
substantially the form of Exhibit G and lien searches) as the Required Holders
shall reasonably request to evidence compliance with this paragraph 5L. The
Obligors agree to provide such evidence as the Required Holders shall reasonably
request as to the perfection and priority status of each such security interest
and Lien (which Lien and security interest may be coordinate with a like Lien in
favor of the Collateral Agent for the benefit of the Bank Lenders).
5M.    Post-Closing Covenant. The Obligors will furnish to each holder of Notes,
within 60 days of the Effective Date, a certification as to a true and correct
copy of the certificate of incorporation of Zieman Manufacturing Company,
including all amendments thereto, from the Secretary of State (or similar
official) of the State of California.
6.    NEGATIVE COVENANTS.
During the Issuance Period and so long thereafter as any Note or other amount
due hereunder is outstanding and unpaid, each Obligor covenants as follows:
6A.    Transactions with Affiliates. Except as set forth on Schedule 6A hereto
(as complete and correct as of the Effective Date), each Obligor will not, and
will not permit any of its Subsidiaries to, enter into, directly or indirectly,
any transaction or group of related transactions (including the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service)
involving aggregate payments, value or consideration in excess of $1,000,000
with any Affiliate (other than a Credit Party or a Wholly-Owned Subsidiary
(other than a Foreign Borrower)), except:
(i)    upon fair and reasonable terms no less favorable to such Obligor or such
Subsidiary than would be obtainable in a comparable arm's-length transaction
with a Person not an Affiliate;
(ii)    (I) mergers, consolidations, liquidations, dissolutions and conveyances
permitted under paragraph 6B; (II) Liens described in clause (vii) of the
definition of “Permitted Liens”; (III) Indebtedness permitted under paragraph
6D; (IV) Restricted Payments permitted under paragraph 6G; (V) Transfers
permitted under paragraph 6H; (VI) investments permitted under paragraph 6M; and
(VII) other transactions solely among Credit Parties (other than Foreign
Borrowers) and not involving any other Affiliate of a Credit Party (other than a
Foreign Borrower);
(iii)    intercompany transactions for the purpose of improving the consolidated
tax efficiency of the Parent and its Domestic Subsidiaries;
(iv)    payments by the Parent and its Domestic Subsidiaries pursuant to tax
sharing agreements among the Parent and its Domestic Subsidiaries on customary
terms that require each party to make payments when such taxes are due or
refunds received of amounts equal to the income tax liabilities and refunds
generated by each such party calculated on a separate return basis and payments
to the party generating tax benefits and credits of amounts equal to the value
of such tax benefits and credits made available to the group by such party;




--------------------------------------------------------------------------------





(v)    any subscription agreement or similar agreement entered into in the
ordinary course of business pertaining to the repurchase of equity interests
pursuant to put/call rights or similar rights with employees, officers or
directors;
(vi)    employment, indemnification, benefits and compensation arrangements
(including arrangements made with respect to bonuses and equity-based awards)
entered into in the ordinary course of business with members of the board of
directors or management committee, officers and employees of such Obligor or
such Subsidiary;
(vii)    customary transactions not otherwise prohibited under this Agreement in
connection with an insurance company that has been formed to provide insurance
coverage to such Obligor, such other Credit Party or such Subsidiary; and
(viii)    investments in joint ventures permitted under paragraph 6H(xii) and
Transfers to joint ventures permitted under paragraph 6M and described in clause
(xvii) of the definition of “Permitted Loans and Investments”.
6B.    Merger, Consolidation, Etc. No Obligor will, nor will it permit any of
its Subsidiaries to, consolidate with or merge or amalgamate with any other
corporation, liquidate, dissolve or convey, transfer or lease substantially all
of its assets in a single transaction or series of transactions to any Person
other than:
(i)    mergers, amalgamations, consolidations, conveyances, transfers, or leases
with or to another Credit Party, so long as:
(a)    no Default then exists or would result therefrom;
(b)    neither Obligor may sell or otherwise transfer substantially all of its
assets to any Person or fail to survive any such merger or consolidation related
to it, in any case pursuant to this clause (i), except in the case of the Issuer
selling or otherwise transferring substantially all of its assets to, or merging
or amalgamating with or consolidating into, the Parent, the Issuer may fail to
survive such sale, transfer, merger, amalgamation or consolidation as long as
the Parent agrees in writing to be bound as the Issuer under this Agreement and
the other Transaction Documents, as applicable and such sale, transfer, merger,
amalgamation or consolidation shall be subject to amendment of this Agreement
and the other Transaction Documents in a manner reasonably satisfactory to the
Required Holders to the extent necessary to reflect the effects of such
transaction; and
(c)    in the case of any such merger, amalgamation, consolidation, conveyance,
transfer or lease involving a Credit Party, the counterparty shall be a Credit
Party;
(ii)    mergers, amalgamations and consolidations permitted under paragraph 6M
not involving an Obligor so long as:
(a)    in the case of any such merger, amalgamation or consolidation involving a
Credit Party, (I) the successor formed by such consolidation or the survivor of
such merger or amalgamation or the Person that acquires by conveyance, transfer
or lease substantially all of the assets of such Credit Party shall be a solvent
entity organized and existing under the laws of the United States or any State
thereof (including the District of Columbia) or the laws of Canada or any
province or territory thereof, (II) if such entity is not a Credit Party, prior
to or concurrently with the consummation of such merger, amalgamation or
consolidation, such successor entity shall have executed and delivered to each
holder of Notes and the Notes Collateral Agent, as applicable, the documents
referred to in clauses (i), (ii) and (iii) of paragraph 5K, and (III) prior to
or concurrently with the consummation of such merger or consolidation, the
Issuer shall have caused to be delivered to each holder of Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, with respect to the documents
referred to in clause (II) above on such matters as the Required Holders may
reasonably request;




--------------------------------------------------------------------------------





(b)    immediately prior to such transaction and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; and
(c)    immediately prior to such transaction and after giving effect thereto,
the Issuer would be permitted by the provisions of paragraph 6D(xv) hereof to
incur at least $1.00 of additional Indebtedness;
(iii)    mergers, amalgamations, consolidations, dissolutions or liquidations of
Inactive Subsidiaries; and
(iv)    mergers, amalgamations and consolidations of Foreign Subsidiaries into
Foreign Borrowers, so long as the Foreign Borrower is the survivor of such
merger or amalgamation or successor formed by such consolidation.
No such conveyance, transfer or lease of substantially all of the assets of any
Credit Party or any of its Subsidiaries shall have the effect of releasing such
Credit Party or such Subsidiary from its liability under this Agreement, the
Notes, or the other Transaction Documents to which it is a party.
6C.    Liens. The Obligors will not, and will not permit any of their respective
Subsidiaries to, incur, assume or suffer to exist any Lien upon any of its
assets now or hereafter owned, or upon the income or profits thereof, except for
(a) Permitted Liens and (b) other Liens (other than Liens on Equity Interests of
Subsidiaries) so long as the Notes are secured equally and ratably with all
obligations secured by such Lien (and on the same property) subject to customary
security documentation and an intercreditor agreement in form and substance
satisfactory to the Required Holders.
6D.    Limitations on Indebtedness. The Obligors will not, and will not permit
any of their respective Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Indebtedness, and with respect to any Subsidiary,
to issue any preferred stock, except:
(i)    Indebtedness created hereunder or under the other Transaction Documents;
(ii)    Indebtedness of a Loan Party (as defined in the Bank Credit Agreement)
in respect of amounts outstanding (including all amounts due, contingently or
otherwise, in respect of reimbursement obligations under letters of credit or
similar instruments and all related reimbursement agreements) under the Bank
Credit Documents, not in excess of the result of (A) $200,000,000 (subject to
further increase of up to $125,000,000 pursuant to Section 2.06A of the Bank
Credit Agreement so long as no Event of Default is continuing at the time of any
such increase), minus (B) the aggregate amount of any permanent reductions in
the principal amount of the commitments under the revolving credit facility
established thereunder and Indebtedness incurred in substitution, refinancing or
replacement of such Indebtedness; provided that (i) the terms, covenants and
restrictions in respect of such substitutions, refinancings and replacements are
not more materially onerous than the existing terms, covenants and restrictions
of such Indebtedness being substituted, refinanced or replaced and (ii) the
aggregate principal amount of the Indebtedness of the Loan Parties (as defined
in the Bank Credit Agreement) under this clause (ii) shall not at any time
exceed $325,000,000;
(iii)    Indebtedness existing on the Effective Date and set forth in
Schedule 6D, including any refinancing, extension, renewal or refunding of any
such Indebtedness in an amount not to exceed the amount so refinanced of such
Indebtedness; provided that the terms, covenants and restrictions in respect of
such refinancing, extension, renewal or refunding are not materially more
onerous than the existing terms, covenants and restrictions of such
Indebtedness;
(iv)    Indebtedness incurred in connection with any renewal, extension,
substitution, refinancing or replacement, in an amount not to exceed the amount
so renewed, extended, substituted, refinanced or replaced, of any outstanding
Indebtedness otherwise permitted hereunder (excluding from this paragraph 6D(iv)
the Indebtedness referred to in paragraph 6D(ii)); provided that the terms,
covenants and restrictions in respect of such renewals, extensions,
substitutions, refinancings or replacements are not




--------------------------------------------------------------------------------





more materially onerous than the existing terms, covenants and restrictions of
such Indebtedness being renewed, extended, substituted, refinanced or replaced;
(v)    Adjusted Hedging Exposure Amounts in connection with Hedging Agreements
permitted under paragraph 6N not exceeding in the aggregate (x) $15,000,000
minus (y) the aggregate principal amount of Indebtedness outstanding pursuant to
paragraph 6D(iv) incurred in order to renew, extend, substitute, refinance or
replace Indebtedness incurred pursuant to this clause (v);
(vi)    preferred stock of any Subsidiary issued on or prior to the Effective
Date;
(vii)    Indebtedness of, or preferred stock issued by, any Subsidiary to the
Parent or any other Credit Party and permitted under paragraph 6M;
(viii)    Indebtedness of one Credit Party or a Subsidiary of a Credit Party to
another Credit Party or Subsidiary of a Credit Party; provided that (a) all of
the Equity Interests of each such Credit Party or such Subsidiary (other than
the Parent) shall be owned 100% (excluding directors’ qualifying shares)
directly or indirectly by the Parent except in the case of Indebtedness which
may be owing by non-Wholly-Owned Subsidiaries in an aggregate outstanding
principal amount not to exceed (x) $10,000,000 minus (y) the aggregate principal
amount of Indebtedness outstanding pursuant to paragraph 6D(iv) incurred in
order to renew, extend, substitute, refinance or replace Indebtedness incurred
pursuant to this clause (a), (b) other than Indebtedness resulting from
investments permitted under paragraph 6M pursuant to subclauses (b) and (c) of
clause (i) of the definition of “Permitted Loans and Investments”, each of such
Credit Parties or such Subsidiaries to or by whom such Indebtedness is owed, or
who owns (directly or indirectly) any Equity Interests referred to in the
preceding clause (a), shall have become a party to the Subsidiary Guaranty
and/or to the Pledge Agreement (or to all of them) to the extent required by
paragraph 5K hereof, (c) such Indebtedness shall at all times be subject to the
provisions of the Subordination Agreement as Subordinated Debt (as defined in
the Subordination Agreement) and each Credit Party or other Subsidiary to whom
such Indebtedness is owed shall be party to the Subordination Agreement as a
Subordinated Creditor (as defined in the Subordination Agreement) and (d) in the
case of any such Indebtedness owing by a Credit Party, the holder of such
Indebtedness shall be a Credit Party;
(ix)    contingent obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Transfers of
properties or assets or with purchases of properties or assets permitted
hereunder;
(x)    Guarantees in respect of any Indebtedness permitted pursuant to this
paragraph 6D if such guaranteeing Person would be permitted to incur such
Indebtedness under this paragraph 6D;
(xi)    obligations in respect of performance bonds and completion, guarantee,
surety and similar bonds, in each case obtained in the ordinary course of
business to support statutory and contractual obligations (other than
Indebtedness) arising in the ordinary course of business;
(xii)    Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(xiii)    Indebtedness arising from the endorsement of items for deposit or
collection of commercial paper received in the ordinary course of business;
(xiv)    Indebtedness incurred in connection with the financing of insurance
premiums; and
(xv)    other Indebtedness incurred by the Obligors or any other Indebtedness or
preferred stock of any of their respective Subsidiaries; provided that, at the
time of incurrence thereof and after giving effect thereto and to the
application of the proceeds thereof, Consolidated Indebtedness shall not exceed
55% of Total Capitalization of the Parent and its Subsidiaries and provided,
further, that, for any Subsidiary




--------------------------------------------------------------------------------





of the Parent other than the Issuer, such Indebtedness and preferred stock
together with the aggregate amount of outstanding Indebtedness and the aggregate
liquidation value of preferred stock of such Subsidiary previously incurred and
outstanding under this paragraph 6D (other than (a) Indebtedness incurred under
clauses (i), (ii), (iii), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii),
(xiii) and (xiv) of this paragraph 6D and (b) Indebtedness incurred under clause
(iv) of this paragraph 6D to the extent that such Indebtedness renews, extends,
substitutes, refinances or replaces Indebtedness described in the foregoing
clause (a)), does not at any time exceed 25% of Consolidated Net Worth;
provided, that, notwithstanding anything to the contrary set forth in the
definition of Permitted Liens or this paragraph 6D, the Obligors will not at any
time permit Priority Debt to exceed 15% of Consolidated Net Worth determined as
of the last day of the most recently ended fiscal quarter of the Parent.
6E.    Restrictive Agreements. The Obligors will not, and will not permit any of
their respective Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of such Obligor or any such Subsidiary,
(i) to create, incur or permit to exist any Lien upon any of its property or
assets or revenues, whether now or hereafter acquired, (ii) to pay dividends or
make other distributions to any Obligor with respect to any shares of its Equity
Interests, (iii) to pay any Indebtedness owed to any Obligor, (iv) to make or
permit to exist loans or advances to any Obligor, or (v) to sell transfer, lease
or otherwise dispose of any of its properties or assets to any Obligor, except:
(a)    prohibitions, restrictions and conditions imposed by law or by this
Agreement or the Bank Credit Agreement;
(b)    prohibitions, restrictions and conditions referred to in clauses (i) and
(v) above in connection with any Permitted Lien, so long as such prohibition or
limitation is by its terms effective only against the property, assets or
revenues subject to such Lien;
(c)    customary prohibitions, restrictions and conditions in licenses, leases
and governmental permits concerning Liens on assets subject thereto;
(d)    customary prohibitions, restrictions and conditions contained in Hedging
Agreements permitted pursuant to paragraph 6N and in any agreement related to
Banking Services (as defined in the Bank Credit Agreement);
(e)    customary prohibitions, restrictions and conditions in Guarantees and
permitted hereunder that waive or prohibit parties thereto from collecting
intercompany obligations after the occurrence of a default;
(f)    customary prohibitions, restrictions or conditions contained in
agreements relating to any asset sale or disposition pending such sale or
disposition other than restrictions on Liens, provided that such prohibitions,
restrictions and conditions apply only to the Credit Party or Subsidiary or its
assets to be sold or disposed of and such sale or disposition is permitted
hereunder;
(g)    any such prohibition contained in any agreement, bond, note or other
instrument (or any refinancing thereof) permitted hereunder with respect to any
Person or the property or assets of such Person acquired by a Credit Party or
any of its Subsidiaries in an acquisition permitted hereunder and existing at
the time of such acquisition; provided that such prohibition is not applicable
to any Person or the property or assets of any Person other than such acquired
Person or the property or assets of such acquired Person;
(h)    customary prohibitions or restrictions in joint venture agreements and
similar agreements that relate solely to the activities of joint ventures
permitted under paragraph 6M;
(i)    limitations or restrictions consisting of customary net worth, leverage
or other financial covenants in each case contained in, or required by, any
contractual obligation governing Indebtedness of a Credit Party or any of its
Subsidiaries permitted under paragraph 6D; and
(j)    prohibitions, restrictions and conditions under agreements or
arrangements described in Schedule 6E.




--------------------------------------------------------------------------------





6F.    [Intentionally Omitted].
6G.    Limitation on Restricted Payments. No Obligor will, nor will it permit
any of its Subsidiaries to, directly or indirectly, declare, make or pay, or
agree to declare, make or pay or incur any liability to make or pay, or cause or
permit to be declared, made or paid, or set aside any sum or property to
declare, make or pay any Restricted Payment, other than (a) cash dividends (or
distributions, in the case of partnerships) from Subsidiaries of the Parent to
the Parent, (b) acquisitions or purchases by the Parent or any of its
Subsidiaries of capital stock of any Subsidiary or capital contributions made by
the Parent or any of its Subsidiaries to a Subsidiary, (c) Cash Stock Buybacks,
which shall be limited to $55,000,000 in the aggregate on or after Effective
Date (provided that, the Issuer shall have the option, exercisable by notice to
the holders of Notes from time to time made within 60 days after a Cash Stock
Buyback, to exclude a Cash Stock Buyback from such dollar limitation) and (d)
any other Restricted Payments made by the Parent so long as both before and
after giving effect to any such Restricted Payment, (i) Excess Liquidity
determined on a pro forma basis would not be less than $20,000,000, (ii) no
Default of Event of Default shall have occurred and be continuing, (iii) the Net
Leverage Ratio would not exceed 2.50:1.00 on a Pro Forma Basis and (iv) the Debt
Service Coverage Ratio would not be less than 1.75:1.00 on a Pro Forma Basis.
6H.    Sale of Assets. Subject to the provisions of paragraph 6B hereof, no
Obligor will, nor will it permit any of its Subsidiaries to, directly or
indirectly, in a single transaction or a series of transactions, sell, lease,
transfer, abandon or otherwise dispose of, or suffer to be sold, leased,
transferred, abandoned or otherwise disposed of (individually and collectively,
a “Transfer”), assets other than:
(i)    Transfers of assets (other than those referred to in clauses (ii) through
(xii) below) in an amount in not to exceed (a) 10 percent of Consolidated Total
Assets (as determined as of the end of the fiscal quarter of the Parent ending
on or immediately before the determination date) in any fiscal year or (b) 25
percent of Consolidated Total Assets (measured as of the Effective Date) in the
aggregate after the Effective Date;
(ii)    Transfers of (a) inventory in the ordinary course of business and (b)
used, worn out, surplus or obsolete assets not used or useful in such Credit
Party’s business;
(iii)    Transfers of assets (other than cash or cash equivalents) to any Credit
Party or any Subsidiary of a Credit Party so long as, in the case of any such
Transfer by a Credit Party, the transferee shall be a Credit Party;
(iv)    Transfers of assets the proceeds of which are used to purchase other
property of a similar nature of at least equivalent value (such property the
“Excess Replacement Assets”) within one year of such Transfer so long as the
Issuer shall have notified each holder of a Note at or prior to the date of
consummation of such Transfer that the applicable Credit Party or Subsidiary
intends to so reinvest such proceeds in Excess Replacement Assets within one
year of such Transfer;
(v)    Transfers of investments identified in clauses (iii) through (vii) of the
definition of Permitted Loans and Investments for other investments listed in
such clauses;
(vi)    abandonment of non-material intellectual property assets in the ordinary
course of business;
(vii)    Transfers of assets acquired pursuant to a permitted acquisition, which
assets are not used in or useful in the business;
(viii)    Transfers of past due accounts receivable in connection with
collections of such accounts receivable;




--------------------------------------------------------------------------------





(ix)    surrender, release or waiver of contract rights in the ordinary course
of business so long as such surrender, release or waiver would not have a
material effect on the rights, assets or business of such Obligor or Subsidiary;
(x)    Transfers of interests in a Hedging Agreement in connection with the
unwinding of such Hedging Agreement;
(xi)    charitable donations in the ordinary course of business and consistent
with past practices; and
(xii)    Transfers of investments or assets to joint ventures to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in, joint venture arrangements and similar binding
arrangements pursuant to an investment permitted by paragraphs 6A and 6M;
provided that the aggregate Fair Market Value for all investments and assets
Transferred to such joint ventures pursuant to this clause (xii) shall not, in
the aggregate together with all investments in joint ventures pursuant to clause
(xvii) of the definition of “Permitted Loans and Investments,” exceed
$20,000,000.
6I.    [Intentionally Omitted].
6J.    [Intentionally Omitted].
6K.    Net Leverage Ratio. The Obligors shall not permit the Net Leverage Ratio
to exceed 2.50:1.00 as of the last day of any fiscal quarter ending on or after
December 31, 2015.
6L.    Debt Service Coverage Ratio. The Obligors shall not permit the Debt
Service Coverage Ratio at the conclusion of the twelve month period ending on
the last day of any fiscal quarter commencing after December 31, 2015 to be less
than 1.75:1.00.
6M.    Limitation on Investments. No Obligor will, nor will it permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger)
any Equity Interests, evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee (except pursuant to this
Agreement or the Bank Credit Agreement) any obligations of, or make or permit to
exist any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except Permitted Loans and
Investments.
6N.    Hedging Agreements. No Obligor will, nor will it permit any of its
Subsidiaries to, enter into any Hedging Agreement for purposes of speculation or
investment or for any other purpose other than protecting such Obligor or
Subsidiary from actual interest rate or foreign exchange exposure or
fluctuations in commodity prices for commodities used in the business of such
Obligor or Subsidiary.
6O.    Amendment of Certain Documents. No Obligor will, nor will it permit any
of its Subsidiaries to:
(i)    terminate, amend, waive or modify its Certificate of Incorporation or
By-Laws, or Certificate of Limited Partnership, Certificate of Formation,
Agreement of Limited Partnership, Operating Agreement or similar organizational
document as the case may be, except (i) to the extent necessary to effect a
transaction permitted under paragraph 6B, (ii) for amendments, modifications or
waivers that are not adverse in any respect to the holders of the Notes, and
(iii) in connection with the dissolution of any Credit Party having de minimus
assets, provided that the Obligors shall provide the holders of Notes with
prompt written notice of such dissolution and of the Credit Party to which any
assets of such dissolved entity have been transferred, or




--------------------------------------------------------------------------------





(ii)    amend in any material respect the Bank Credit Agreement or any of the
other Bank Credit Documents entered into in connection therewith without the
prior written consent of the Required Holders (it being understood that, without
limiting the generality of the foregoing, any increase in the aggregate amount
of the commitments under the Bank Credit Agreement (including, without
limitation, any increase in such commitments pursuant to paragraph 2.06A
thereof) at any time when an Event of Default has occurred and is continuing
shall be deemed to be a material amendment).
6P.    Terrorism Sanctions Regulations. The Obligors will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of any Sanctions imposed by the United States, Canada,
the United Nations Security Council, the European Union or any European Union
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to any Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any holder to sanctions under CISADA or any similar law or regulation with
respect to Iran or any other country that is subject to Sanctions.
6Q.    Specified Canadian Pension Plan. No Obligor will, nor will it permit any
of its Subsidiaries to, maintain, sponsor, administer, contribute to,
participate in or assume or incur any liability in respect of any Specified
Canadian Pension Plan, or acquire an interest in any Person if such Person
sponsors, administers, contributes to, participates in or has any liability in
respect of, any Specified Canadian Pension Plan.
7.    EVENTS OF DEFAULT.
7A.    Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):
(i)     the Issuer defaults in the payment of any principal of, or any Yield-
Maintenance Amount or other prepayment compensation payable with respect to, any
Note when the same shall become due, either by the terms thereof or otherwise as
herein provided; or
(ii)     the Issuer defaults in the payment of any interest on any Note or any
other amount due under this Agreement within three days after the same shall
become due; or
(iii)     (A) any Credit Party or any of their respective Subsidiaries shall
fail to make a payment of any principal of or premium or interest in respect of
the Bank Credit Agreement that is outstanding beyond any period of grace
provided with respect thereto (unless waived in writing by the Required Lenders,
as such term is defined in the Bank Credit Agreement (and any other Persons a
waiver from which is required) (and only so long as such waiver shall continue
in effect by its terms)); or (B) any Credit Party or any Subsidiary of any
Credit Party defaults (whether as primary obligor or as guarantor or other
surety) in any payment of principal of or premium or interest on any other
Indebtedness beyond any period of grace provided with respect thereto, or any
Credit Party or any Subsidiary of any Credit Party fails to perform or observe
any other agreement, term or condition contained in any agreement under which
any such obligation is created (or if any other event thereunder or under any
such agreement shall occur and be continuing) and the effect of such failure or
other event is to cause, or to permit the holder or holders of such obligation
(or a trustee on behalf of such holder or holders) to cause, such obligation to
become due (or to be repurchased by any Credit Party or any Subsidiary of any
Credit Party) prior to any stated maturity, provided that the aggregate amount
of all obligations as to which such a payment default shall occur and be
continuing or such a failure or other event causing or permitting acceleration
(or resale to any Credit Party or any Subsidiary of any Credit Party) shall
occur and be continuing exceeds at least $10,000,000 individually or $25,000,000
in the aggregate, provided, further, that for purposes of this




--------------------------------------------------------------------------------





paragraph 7A(iii), the principal amount of the Indebtedness of any Credit Party
or any Subsidiary of any Credit Party in respect of any Hedging Agreements at
any time shall be treated as Indebtedness in an amount equal to the maximum
aggregate amount (giving effect to any netting agreements) that any such Person
would be required to pay if such Hedging Agreement were terminated at such time,
provided that this clause (iii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and such
secured Indebtedness has been repaid in full substantially concurrently with the
sale or transfer of such property or assets, and provided further, that an Event
of Default under this clause (iii) caused by the occurrence of a breach or
default with respect to Indebtedness described in this clause (iii) shall be
cured for purposes of this Agreement upon the Person asserting such breach or
default waiving such breach or default or upon a Credit Party or Subsidiary
curing such breach or default if, at the time of such waiver or such cure no
holder of a Note has exercised any rights or remedies with respect to an Event
of Default under this clause (iii); or
(iv)     any representation or warranty made by any Credit Party or any of their
respective Subsidiaries herein or in any of the other Transaction Documents, or
by any Credit Party or any of their respective Subsidiaries or any of their
respective officers in any writing furnished in connection with or pursuant to
this Agreement or any of the other Transaction Documents shall be false in any
material respect on the date as of which made; or
(v)     any Obligor fails to perform or observe any agreement contained in
paragraph 5A(i), (ii) and (iii) or paragraph 6, after giving effect in the case
of this clause (v) to any grace or cure period set forth therein; or
(vi)     any Credit Party fails to perform or observe any other agreement, term
or condition contained herein or in any of the other Transaction Documents, and
such failure shall not be remedied within 30 days after the earlier of (A) any
Responsible Officer obtaining actual knowledge thereof and (B) any Obligor
receiving written notice thereof from any holder of a Note; or
(vii)     any Credit Party or any of their respective Subsidiaries makes an
assignment for the benefit of creditors or is generally not paying its debts as
such debts become due; or
(viii)     any decree or order for relief in respect of any Credit Party or any
of their respective Subsidiaries is entered under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law, whether now or hereafter in effect
(herein called the “Bankruptcy Law”), of any jurisdiction; or
(ix)     any Credit Party or any of their respective Subsidiaries petitions or
applies to any tribunal for, or consents to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official of
such Credit Party or such Subsidiary, or of any substantial part of the assets
of any such Person, or commences a voluntary case under the Bankruptcy Law of
the United States or any proceedings (other than proceedings for the voluntary
liquidation and dissolution of a Subsidiary) relating to any Credit Party or any
of their respective Subsidiaries under the Bankruptcy Law of any other
jurisdiction; or
(x)     any such petition or application is filed, or any such proceedings are
commenced, against any Credit Party or any of their respective Subsidiaries and
such Credit Party or such Subsidiary by any act indicates its approval thereof,
consent thereto or acquiescence therein, or an order, judgment or decree is
entered appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or
(xi) any order, judgment or decree is entered in any proceedings against any
Credit Party or any Subsidiary of any Credit Party decreeing the dissolution of
such Credit Party or Subsidiary and such order, judgment or decree remains
unstayed and in effect for more than 60 days: or




--------------------------------------------------------------------------------





(xii) [reserved]; or
(xiii)     one or more final judgments in an aggregate amount (not covered by
insurance as to which the carrier or broker has not disputed coverage) in excess
of $5,000,000 is rendered against any Credit Party or any of their respective
Subsidiaries and, within 60 days after entry thereof, any such judgment is not
discharged or execution thereof stayed pending appeal, or within 60 days after
the expiration of any such stay, such judgment is not discharged; or
(xiv)    an ERISA Event shall have occurred that, in the opinion of the Required
Holders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of any Credit Party or any
Subsidiary thereof in an aggregate amount exceeding (i) $1,000,000 in any year
or (ii) $3,000,000 for all periods; or
(xv)    (A) any event or condition exists in respect of any Canadian Pension
Plan which presents the risk of liability of a Credit Party or any of its
Subsidiaries which could be reasonably expected to have a Material Adverse
Effect; (B) a Credit Party or any of its Subsidiaries shall fail to make minimum
required contributions to amortize any funding deficiencies under a Canadian
Pension Plan within the time period set out in any Requirement of Law or fail to
make a required contribution under any Canadian Pension Plan or Canadian Benefit
Plan which could result in the imposition of a Lien upon the assets of a Credit
Party or any of its Subsidiaries; or (iii) a Credit Party or any of its
Subsidiaries makes any improper withdrawals or applications of assets of a
Canadian Pension Plan or Canadian Benefit Plan; or
(xvi)     any Subsidiary or the Parent shall fail to observe or perform in any
material respect any covenant, condition or agreement contained in the Parent
Guaranty, the Subsidiary Guaranty or any other Transaction Document to which it
is a party, after giving effect in the case of this clause (xvi) to any grace or
cure period set forth therein; or
(xvii)     the Pledge Agreement shall, for any reason, be terminated, cease to
be in full force and effect or cease to create a valid, perfected, first
priority security interest in the Collateral described in the Pledge Agreement
or any party having granted any such security interests (or any successor
thereto or representative thereof) shall make any claim or assertion to such
effect, or any Credit Party or other Subsidiary (or any successor thereto or
representative thereof) shall claim or assert that this Agreement or any other
Transaction Document or any right or remedy of any holder of Notes hereunder or
thereunder shall not be enforceable in accordance with its terms; or
(xviii)     any of the Transaction Documents shall cease for any reason to be in
full force and effect or any party thereto (other than the Notes Collateral
Agent or any holder from time to time of a Note) shall purport to disavow its
obligations thereunder, shall declare that it does not have any further
obligation thereunder or shall contest the validity or enforceability thereof;
or
(xix)    a Change in Control shall occur;
then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note may at its option during the
continuance of such Event of Default, by notice in writing to the Issuer,
terminate the Facility and/or declare all of the Notes held by such holder to
be, and all of the Notes held by such holder shall thereupon be and become,
immediately due and payable together with interest accrued thereon and together
with the Yield-Maintenance Amount, if any, payable with respect to such Notes,
without presentment, demand, protest or notice of any kind, all of which are
hereby waived by the Issuer, (b) if such event is an Event of Default specified
in clause (viii), (ix) or (x) of this paragraph 7A, the Facility shall
automatically terminate and all of the Notes at the time outstanding shall
automatically become immediately due and payable together with interest accrued
thereon and together with the Yield-Maintenance Amount, if any, payable with
respect to each Note, without presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Issuer, and (c) with respect to any
event constituting an Event of Default (including an Event of Default described
in clauses (i) and (ii) of this paragraph 7A), the Required Holder(s) of the
Notes of any Series may at its or their option during the continuance of such




--------------------------------------------------------------------------------





Event of Default, by notice in writing to the Issuer, terminate the Facility
and/or declare all of the Notes of such Series to be, and all of the Notes of
such Series shall thereupon be and become, immediately due and payable together
with interest accrued thereon and together with the Yield-Maintenance Amount, if
any, with respect to each Note of such Series, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Issuer.
7B.    Rescission of Acceleration. At any time after any or all of the Notes of
any Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Notes of such Series may, by notice
in writing to the Issuer, rescind and annul such declaration and its
consequences if (i) the Issuer shall have paid all overdue interest on the Notes
of such Series, the principal of and Yield-Maintenance Amount, if any, payable
with respect to any Notes of such Series which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Yield-Maintenance Amount, if any, at the rate specified in the
Notes of such Series, (ii) the Issuer shall not have paid any amounts which have
become due solely by reason of such declaration, (iii) all Events of Default and
Defaults, other than non-payment of amounts which have become due solely by
reason of such declaration, shall have been cured or waived pursuant to
paragraph 13C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes of such Series or this
Agreement. No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.
7C.    Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Issuer shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.
7D.    Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note and the other Transaction Documents by
exercising such remedies as are available to such holder in respect thereof
under applicable law, either by suit in equity or by action at law, or both,
whether for specific performance of any covenant or other agreement contained in
this Agreement or any other Transaction Document or in aid of the exercise of
any power granted in this Agreement or any other Transaction Document. No remedy
conferred in this Agreement or any other Transaction Document upon the holder of
any Note is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
conferred herein, in any other Transaction Document or now or hereafter existing
at law or in equity or by statute or otherwise.
8.    REPRESENTATIONS, COVENANTS AND WARRANTIES. The Issuer hereby represents,
covenants and warrants as follows:
8A.    Organization. Each Obligor is a corporation duly organized and existing
in good standing under the laws of its jurisdiction of organization, each other
Credit Party is duly organized and existing in good standing (to the extent
applicable) under the laws of the jurisdiction in which it is formed, and each
Credit Party has the power to own its respective property and to carry on its
respective business as now being conducted.
8B.    Financial Statements.
(i)    The Obligors have heretofore furnished to Prudential (a) a consolidated
balance sheet and statements of income, stockholders equity and cash flows of
the Parent and its Subsidiaries as of and for the fiscal year ended December 31,
2015 reported on by KPMG LLP, independent public accountants, and (b)
consolidating balance sheets of the Parent and its Subsidiaries setting forth
such information separately for the Parent and each Subsidiary thereof and
related consolidating statements of operations for the Parent and its
Subsidiaries setting forth such information separately for the Parent and each
Subsidiary thereof as of and for such fiscal year, and including in comparative
form the figures for the preceding fiscal year, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent and of
its Subsidiaries as of such




--------------------------------------------------------------------------------





dates and for such periods in accordance with GAAP. The Parent has also
heretofore furnished to Prudential its Form 10-Q as of and for the period ended
September 30, 2015.
(ii)    Since December 31, 2015, except as disclosed in any of the materials
referred to in paragraph 8B(i)(a), there has been no adverse change in the
business, operations, financial condition, assets or property of the Credit
Parties, taken as a whole, except for any such changes that, individually or in
the aggregate, have not resulted and could not reasonably be expected to result
in a Material Adverse Effect. Except as disclosed on Schedule 8B annexed hereto
and as complete and correct as of the Effective Date, the Credit Parties have no
liabilities, contingent or otherwise, not disclosed on the financial statements
referred to in paragraph 8B(i), other than in respect of goods and services
arising in the ordinary course of business.
8C.    Actions Pending. Except as disclosed on Schedule 8C annexed hereto, there
is no action, suit, investigation or proceeding pending or, to the best
knowledge of the Obligors, threatened against any of the Credit Parties or any
of their respective Subsidiaries, or any properties or rights of such Persons,
by or before any court, arbitrator or administrative or governmental body which
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
8D.    Outstanding Indebtedness. None of the Credit Parties, nor any of their
respective Subsidiaries, has outstanding any Indebtedness except as permitted by
paragraph 6D. There exists no default under the provisions of any instrument
evidencing such Indebtedness or of any agreement relating thereto, except for
defaults that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
8E.    Title to Properties.
(i)    Each Credit Party and its Subsidiaries has good and marketable title
(free of Liens except such as are set forth on Schedule 6C annexed hereto (which
is complete and correct as of the Effective Date) or are otherwise Permitted
Liens) to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes. No Credit
Party is a party to any contract, agreement, lease or instrument (other than the
Transaction Documents or the Bank Credit Documents) the performance of which,
either unconditionally or upon the happening of any event, will result in or
require the creation of a Lien that is not a Permitted Lien (except in favor of
the Notes Collateral Agent or the Collateral Agent) on any of its property or
assets (now owned or hereafter acquired) or otherwise result in a violation of
any Transaction Documents.
(ii)    Except as set forth in Schedule 8E, each Credit Party owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by such
Credit Party and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
8F.    Taxes. Each Credit Party has and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes shown thereon or believed by
it to be required to have been paid by it, except Taxes (i) the amount of which,
in the aggregate, is not material, (ii) that are being contested in good faith
by appropriate proceedings and for which such Credit Party or such Subsidiary,
as applicable, has set aside on its books adequate reserves, or (iii) the
failure to file a return for, or the failure to pay such Taxes, could not
reasonably be expected to have a Material Adverse Effect.
8G.    Conflicting Agreements and Other Matters. Neither the Credit Parties nor
any of their respective Subsidiaries is a party to any contract or agreement or
subject to any charter or other corporate restriction which could reasonably be
expected to result in a Material Adverse Effect. Neither the execution nor
delivery of this Agreement, the Notes or any other Transaction Document, nor the
offering, issuance and sale of the Notes, nor fulfillment of nor compliance with
the terms and provisions hereof and of the Notes will conflict with, or result
in a




--------------------------------------------------------------------------------





breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of any Credit Party or any of their respective
Subsidiaries pursuant to, the charter or by-laws of any such Person, any award
of any arbitrator or any agreement (including any agreement with stockholders of
such Person), instrument, order, judgment, decree, statute, law, rule or
regulation to which the Issuer or any of its Subsidiaries is subject. Neither
the Credit Parties nor any of their respective Subsidiaries is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of such Person, any agreement relating thereto or any other
contract or agreement (including its charter) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of such Person
of the type to be evidenced by the Notes or created by the Subsidiary Guaranty
except as set forth in the agreements listed in Schedule 8G attached hereto (as
such Schedule 8G may have been modified from time to time by written supplements
thereto delivered by the Issuer to Prudential).
8H.    Offering of Notes. Neither the Issuer nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Issuer for sale to, or solicited any offers to buy the Notes or any similar
security of the Issuer from, or otherwise approached or negotiated with respect
thereto with, any Person other than Prudential Affiliates and not more than 20
other institutional investors, and neither the Issuer nor any agent acting on
its behalf has taken or will take any action which would subject the offer,
issuance or sale of the Notes to the provisions of Section 5 of the Securities
Act or to the provisions of any securities or Blue Sky law of any applicable
jurisdiction.
8I.    Use of Proceeds. The proceeds of any Notes will be used as provided in
the applicable Request for Purchase. None of the proceeds of the sale of any
Notes hereunder will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any “margin stock”
as defined in Regulation U (12 CFR Part 207) of the Board of Governors of the
Federal Reserve System (herein called “margin stock”) or for the purpose of
maintaining, reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any stock that is then currently a margin stock or for any
other purpose which might constitute the purchase of such Notes a “purpose
credit” within the meaning of such Regulation U. Neither the Obligors nor any
agent acting on their behalf has taken or will take any action which might cause
this Agreement or the Notes to violate Regulation T, Regulation U or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Exchange Act, in each case as in effect now or as the same may hereafter be
in effect. Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Parent and its Subsidiaries, and the Parent does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets.
8J.    ERISA; Canadian Pension Plan and Benefit Plans.
(i)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $350,000 the fair market value of
the assets of all such underfunded Plans.


(ii)    Schedule 8J lists all Canadian Benefit Plans and Canadian Pension Plans
currently maintained or contributed to by the Credit Parties and their
Subsidiaries or in respect of which they have any liability. No Credit Party
currently maintains or contributes to a Specified Canadian Pension Plan. The
Canadian Pension Plans are duly registered under the ITA and all other
applicable laws which require registration. Each Credit Party and each of their
Subsidiaries has complied with and performed all of its obligations under and in
respect of the Canadian Pension Plans and Canadian Benefit Plans under the terms




--------------------------------------------------------------------------------





thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) except where the
failure to do so could not be reasonably expected to have a Material Adverse
Effect. All employer and employee payments, contributions or premiums to be
remitted, paid to or in respect of each Canadian Pension Plan and Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws, except where the failure
to do so could not be reasonably expected to have a Material Adverse Effect.
There have been no improper withdrawals or applications of the assets of the
Canadian Pension Plans or the Canadian Benefit Plans. No promises of benefit
improvements under the Canadian Pension Plans or the Canadian Benefit Plans have
been made except where such improvement could not be reasonably expected to have
a Material Adverse Effect. Except as set forth on Schedule 8J, there are no
outstanding disputes concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans.
8K.    Governmental Consent. Neither the nature of the Credit Parties or of any
of their Subsidiaries, nor any of their respective businesses or properties, nor
any relationship between any of the Credit Parties or any of their respective
Subsidiaries and any other Person, nor any circumstance in connection with the
offering, issuance, sale or delivery of the Notes or the use of the proceeds
thereof is such as to require any authorization, consent, approval, exemption or
any action by or notice to or filing with any court or administrative or
governmental body (other than the filing of UCC financing statements) in
connection with the execution and delivery of this Agreement and the other
Transaction Documents, the offering, issuance, sale or delivery of the Notes or
fulfillment of or compliance with the terms and provisions hereof or of any
other Transaction Document.
8L.    Compliance With Laws. The Credit Parties and their respective
Subsidiaries and all of their respective properties and facilities have complied
at all times and in all respects with all foreign, federal, state, local and
regional statutes, laws, ordinances and judicial or administrative orders,
judgments, rulings and regulations, including without limitation, all
Environmental Laws, except, in any such case, where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.
8M.    Disclosure. Neither this Agreement or any of the other Transaction
Documents nor any other document, certificate or statement furnished to any
Purchaser by or on behalf of any Credit Party or any of their respective
Subsidiaries in connection herewith contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. There is no fact peculiar to the
any Credit Party or any of their respective Subsidiaries which could reasonably
be expected to result in a Material Adverse Effect and which has not been set
forth in this Agreement. As of such Closing Day, the financial projections most
recently delivered by the Parent to Prudential were reasonable on the date
delivered based on the assumptions contained therein and the best information
available to the Obligors.
8N.    Hostile Tender Offers. None of the proceeds of the sale of any Notes will
be used to finance a Hostile Tender Offer.
8O.    Investment Company Act. Neither any of the Credit Parties nor any of
their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” required to register within the meaning
of the Investment Company Act of 1940, as amended.
8P.    [Intentionally Omitted]
8Q.    Foreign Assets Control Regulations, etc.  
(i)    Neither the Issuer nor any Controlled Entity is (a) a Person (1) whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury or (2) who is listed in any Sanctions-related list of designated
Persons maintained by the United Nations Security Council, the Canadian
government, the European Union or any European Union member state, Her Majesty’s
Treasury of the United Kingdom or relevant sanctions authority (each Person
described in clauses (1) and (2), a “Listed Person”) (b) an agent, department,
or instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf




--------------------------------------------------------------------------------





of, directly or indirectly, (1) any Listed Person or (2) any Person, entity,
organization, foreign country or regime that is subject to any Sanctions, or (c)
otherwise blocked, subject to, or engaged in any activity in violation of, any
Sanctions or any enabling legislation or executive order relating to any of the
foregoing (each Listed Person and each other Person, entity, organization and
government of a country described in clause (a), clause (b) or clause (c), a
“Blocked Person”). Neither the Issuer nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to any Sanctions.
(ii)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Issuer or any Controlled Entity, directly or
indirectly, (a) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (b) otherwise in violation of any
Sanctions.
(iii)    Neither the Issuer nor any Controlled Entity (a) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any Sanctions violations, (b) to the Issuer’s actual knowledge after
making due inquiry, is under investigation by any Governmental Authority for
possible violation of Anti-Money Laundering Laws or any Sanctions violations,
(c) has been assessed civil penalties under any Anti-Money Laundering Laws or
any Sanctions, or (d) has had any of its funds seized or forfeited in an action
under any Anti-Money Laundering Laws. The Issuer has established procedures and
controls which it reasonably believes are adequate (and otherwise comply with
applicable law) to ensure that the Issuer and each Controlled Entity is and will
continue to be in compliance with all applicable current and future Anti-Money
Laundering Laws and Sanctions.
(iv)    (a)    Neither the Issuer nor any Controlled Entity (1) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (2) to
the Issuer’s actual knowledge after making due inquiry, is under investigation
by any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (3) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (4) has been or is the target of Sanctions imposed
by the United States, Canada, the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority;
(b)    To the Issuer’s actual knowledge after making due inquiry, neither the
Issuer nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage; and
(c)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Issuer has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Issuer and each Controlled Entity
is and will continue to be in compliance with all applicable current and future
Anti-Corruption Laws.
9.    REPRESENTATIONS OF THE PURCHASERS.




--------------------------------------------------------------------------------





Each Purchaser represents as follows:
9A.    Nature of Purchase. Such Purchaser represents it is purchasing the Notes
purchased by it hereunder for investment for its own account or for one or more
separate accounts maintained by it or for the account of one or more pension or
trust funds (or commingled pension trust funds) and not with a view to or for
sale in connection with any distribution thereof within the meaning of the
Securities Act, provided that the disposition of such Purchaser's property shall
at all times be and remain within its control. Each Purchaser understands that
the Notes have not been registered under the Securities Act and may be resold
only if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under such circumstances where
neither such registration nor such an exemption is required by law, and the
Issuer is not required to register any of the Notes.
9B.    Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:
(i)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
(ii)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(iii)    the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(iv)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (a) the identity of such QPAM
and (b) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such




--------------------------------------------------------------------------------





employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Issuer in writing
pursuant to this clause (iv); or
(v)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (v); or
(vi)    the Source is a governmental plan; or
(vii)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (vii); or
(viii)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
10.    DEFINITIONS; ACCOUNTING MATTERS.
For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.
10A.    Yield-Maintenance Terms.
“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or paragraph 4C or is
declared to be immediately due and payable pursuant to paragraph 7A, as the
context requires.
“Designated Spread” shall mean 0.50%.
“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.
“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City local time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal for actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date on the display
designated as “Page PX1” on Bloomberg Financial Markets (or, if Bloomberg
Financial Markets shall cease to report such yields in Page PX1 or shall cease
to be Prudential’s customary source of information for calculating
yield-maintenance amounts on privately placed notes, then such source as is then
Prudential’s customary source of such information), or if such yields shall not
be reported as of such time or the yields reported as of such time shall not be
ascertainable, (ii) the Treasury Constant Maturity Series yields reported,




--------------------------------------------------------------------------------





for the latest day for which such yields shall have been so reported as of the
Business Day next preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15(519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield shall be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between yields reported for various maturities. The Reinvestment Yield
shall be rounded to that number of decimal places as appears in the coupon of
the applicable Note.
“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.
“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or paragraph 4C or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.
“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.
10B.    Other Terms.
“Acceptance” shall have the meaning specified in paragraph 2E.
“Acceptance Day” shall have the meaning specified in paragraph 2E.
“Acceptance Window” shall have the meaning specified in paragraph 2E.
“Accepted Note” shall have the meaning specified in paragraph 2E.
“Adjusted Hedging Exposure Amount” means the maximum aggregate amount (giving
effect to any netting agreements) that the applicable Credit Party or other
Subsidiary would be required to pay at any time if all of its Hedging Agreements
were terminated at such time, net of the maximum aggregate amount (giving effect
to any netting agreements) that the applicable Credit Party or other Subsidiary
would be entitled to receive at such time.
“Affiliate” shall mean, at any time, and with respect to any Person, (i) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (ii) any Person (other than institutional holders and
publicly traded mutual funds) beneficially owning or holding, directly or
indirectly, 30% or more of any class of voting or equity interests of the Parent
or any Subsidiary or any corporation of which the Parent and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests. Unless the context otherwise clearly
requires, any reference to an "Affiliate" is a reference to an Affiliate of the
Parent.
“Agreement, this” shall have the meaning specified in paragraph 13C.




--------------------------------------------------------------------------------





“Anti-Corruption Laws” shall have the meaning specified in paragraph 8Q(iv)(a).
“Anti-Money Laundering Laws” shall have the meaning specified in paragraph
8Q(iii).
“Authorized Officer” shall mean (i) in the case of the Obligors, each Obligor’s
chief executive officer, its president, its chief financial officer, its
treasurer, any vice president of such Obligors designated as an “Authorized
Officer” of the Obligor in the Information Schedule attached hereto or any vice
president of such Obligor designated as an “Authorized Officer” of such Obligor
for the purpose of this Agreement in an Officer's Certificate executed by such
Obligor’s chief executive officer or chief financial officer and delivered to
Prudential, and (ii) in the case of Prudential, any officer of Prudential
designated as its “Authorized Officer” in the Information Schedule or any
officer of Prudential designated as its “Authorized Officer” for the purpose of
this Agreement in a certificate executed by one of its Authorized Officers. Any
action taken under this Agreement on behalf of any Obligor by any individual who
on or after the date of this Agreement shall have been an Authorized Officer of
such Obligor and whom Prudential in good faith believes to be an Authorized
Officer of such Obligor at the time of such action shall be binding on such
Obligor even though such individual shall have ceased to be an Authorized
Officer of such Obligor, and any action taken under this Agreement on behalf of
Prudential by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of Prudential and whom the Obligors in good
faith believe to be an Authorized Officer of Prudential at the time of such
action shall be binding on Prudential even though such individual shall have
ceased to be an Authorized Officer of Prudential.
“Available Facility Amount” shall have the meaning specified in paragraph 2A.
“Bank Credit Agreement” shall mean that certain Third Amended and Restated
Credit Agreement, dated as of April 27, 2016, by and among the Obligors, Lippert
Components Canada, Inc., the other borrowers party thereto from time to time,
the Bank Lenders and JPMorgan Chase Bank, N.A., as administrative agent for the
Bank Lenders.
“Bank Credit Documents” shall have the meaning ascribed to the defined term
“Loan Documents” in the Bank Credit Agreement.
“Bank Lenders” shall mean the lenders from time to time party to the Bank Credit
Agreement.
“Bankruptcy Law” shall have the meaning specified in clause (viii) of paragraph
7A.
“Blocked Person” shall have the meaning specified in paragraph 8Q(i).
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2C hereof only, a day on which
Prudential is not open for business.
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Credit Party or any Subsidiary of any Credit Party has any
liability with respect to any employee or former employee in Canada, but
excluding any Canadian Pension Plans.
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party or any Subsidiary of any Credit Party for its employees or former
employees, but does not include any plan, program, policy or arrangement which
is maintained by a Governmental Authority.
“Cancellation Date” shall have the meaning specified in paragraph 2H(3).
“Cancellation Fee” shall have the meaning specified in paragraph 2H(3).




--------------------------------------------------------------------------------





“Capital Expenditures” shall mean, for any period, the sum of all amounts that
would, in accordance with GAAP, be included as capital expenditures on the
consolidated statement of cash flows for the Parent and its consolidated
Subsidiaries during such period (including the amount of assets leased under any
Capitalized Lease Obligation during such period), less the net proceeds received
by such Persons during such period from sales of fixed tangible assets as
reflected on the consolidated statement of cash flows for that period.
“Capital Lease” shall mean at any time a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capitalized Lease Obligation” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash Stock Buyback” shall mean any Parent stock repurchase.
“CFC” shall have the meaning specified in paragraph 5K.
“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof, excluding management personnel as listed in the proxy statement
dated April 15, 2016 of the Parent) of Equity Interests representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Parent; (b) occupation after the Effective
Date of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) directors of the Parent
on the Effective Date, (ii) nominated or appointed by the board of directors of
the Parent nor (iii) approved by the board of directors of the Parent as
director candidates prior to their election; (c) the acquisition after the
Effective Date of direct or indirect Control of the Parent by any Person or
group; or (d) the ownership after the Effective Date by any Person other than
the Parent of any Equity Interests of the Issuer, or the ownership by any Person
other than the Issuer, or a Subsidiary of the Issuer that is the owner thereof
as of the Effective Date (or such later date on which such Subsidiary Guarantor
becomes a Subsidiary Guarantor pursuant to the terms of this Agreement), of any
Equity Interests of the Issuer or any Subsidiary Guarantor (other than the
Parent).
“CISADA” shall mean the Comprehensive Iran Sanctions, Accountability and
Divestment Act.
“Closing Day” shall mean with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Request for Purchase of such Accepted Note, provided that (i) if the Issuer and
the Purchaser which is obligated to purchase such Accepted Note agree on an
earlier Business Day for such closing, the “Closing Day” for such Accepted Note
shall be such earlier Business Day, and (ii) if the closing of the purchase and
sale of such Accepted Note is rescheduled pursuant to paragraph 2G, the Closing
Day for such Accepted Note, for all purposes of this Agreement except references
to “original Closing Day” in paragraph 2H(2), shall mean the Rescheduled Closing
Day with respect to such Accepted Note.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean the shares of Equity Interests of the Credit Parties in
which a Lien has been created under the Pledge Agreement in favor of the Notes
Collateral Agent for the benefit of the holders of the Notes to secure the
obligations of the Credit Parties under this Agreement, the Notes and the other
Transaction Documents.
“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Bank Lenders.
“Collateral Agency Agreement” shall mean that certain Second Amended and
Restated Collateral Agency Agreement, dated as of April 27, 2016, by and among
the Issuer, Prudential, the Series A Purchasers, each of the




--------------------------------------------------------------------------------





other holders of the Notes from time to time and the Notes Collateral Agent (as
amended, supplemented or otherwise modified from time to time).
“Confirmation of Acceptance” shall have the meaning specified in paragraph 2E.
“Consolidated Indebtedness” shall mean, as of any date of determination, all
Indebtedness of the Parent and its Subsidiaries as would be shown on a
consolidated balance sheet of the Parent and its Subsidiaries as of such date
prepared in accordance with GAAP (other than the undrawn amount of any letters
of credit issued pursuant to the terms of the Bank Credit Agreement).
“Consolidated Interest Expense” shall mean, for the period in issue all net
interest expense of the Parent and its Subsidiaries, whether paid or accrued,
without duplication, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” shall mean, as of the date of determination,
Consolidated Total Assets minus total liabilities of the Parent and its
Subsidiaries, determined on a consolidated basis in conformity with GAAP.
“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
(a) Consolidated Net Worth minus (b) the aggregate amount of (i) all assets
classified as intangible assets under GAAP, including, without limitation,
goodwill, trademarks, patents, copyrights, organization expenses, franchises,
licenses, trade names, brand names, mailing lists, catalogs, excess of cost over
book value of assets acquired, and bond discount and underwriting expenses; (ii)
loans or advances to, investments in, or receivables from (x) any Affiliate of
either Obligor or (y) any Person if such loan, advance, investment or receivable
is outside the ordinary course of business of the Parent or the relevant
Subsidiary; and (iii) prepaid expenses, in each case of the Parent and its
Subsidiaries on a consolidated basis in conformity with GAAP.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Parent and its Subsidiaries as would be shown on a
consolidated balance sheet of the Parent and its Subsidiaries as of such date
prepared in accordance with GAAP.
“Consolidated Total Capitalization” shall mean, at any time, the sum of (i)
Consolidated Indebtedness and (ii) Consolidated Tangible Net Worth, in each case
determined as of the last day of the fiscal quarter of the Parent then most
recently ended.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled Entity” shall mean (i) any of the Subsidiaries of the Issuer and any
of their or the Issuer’s respective Controlled Affiliates and (ii) the Parent
and its Controlled Affiliates. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Credit Parties” shall mean, collectively, without duplication, the Obligors and
the Subsidiary Guarantors.
“Debt Service Coverage Ratio” means, as of any date of determination, the ratio
of (a) (i) EBITDA for the period of four consecutive fiscal quarters ending on
or most recently prior to such date minus (ii) Capital Expenditures made during
such four fiscal quarter period minus (iii) the result (if positive) of (x) cash
dividends paid by the Parent during such four fiscal quarter period minus (if
positive) (y) Excess Cash as of such date minus (z) the aggregate Revolving
Credit Exposure (as such term is defined in the Bank Credit Agreement) on such
date minus (iv) the aggregate amount of Cash Stock Buybacks made during such
period that are not applied toward the lifetime dollar limitation therefor set
forth in paragraph 6G, to (b) the sum of (i) the current portion of Consolidated
Indebtedness (as determined as of such date) plus (ii) the Consolidated Interest
Expense for such period.




--------------------------------------------------------------------------------





“Delayed Delivery Fee” shall have the meaning specified in paragraph 2H(2).
“Distribution” shall mean in respect of any Person: (a) dividends or other
distributions or payments on capital stock or other equity interest of such
Person (except distributions in such stock or other equity interest); and (b)
the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests (but excluding the acquisition through
repurchase programs by the Parent of its common stock to be held as treasury
stock).
“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the U.S., any state thereof or the District of Columbia.
“EBITDA” shall mean, for any period in issue, the sum of, without duplication,
income before paid taxes plus Consolidated Interest Expense, depreciation,
amortization of tangible or intangible assets, plus transaction costs related to
the Transaction Documents and the Bank Credit Agreement and related documents,
plus transaction fees and charges paid (and for which reasonably satisfactory
documentation has been provided to the Required Holders) in connection with the
issuance or offering of Equity Interests, acquisitions and similar investments,
dispositions of any Person or all or substantially all of the assets or division
or product line of any Person, recapitalizations, mergers, consolidations or
amalgamations, option buyouts or incurrences, repayments, refinancings,
amendments or modifications of Indebtedness (including any amortization or
write-off of debt issuance or deferred financing costs, premiums and prepayment
penalties) or similar transactions (or any of the foregoing transactions that
are proposed and not consummated), in an aggregate amount not to exceed
$5,000,000 in any period of four consecutive fiscal quarters, plus (or minus)
unrealized losses or gains arising from foreign currency transactions, plus (or
minus) (x) any non-cash charges relating to the impairment of goodwill and
non-cash expenses in connection with stock-based compensation, extraordinary
gains (or losses) and any gains (or losses) from the sale or disposition of
assets other than in the ordinary course of business and (y) such other non-cash
charges as the Required Holders may consent to in writing; all on a consolidated
basis for the Parent and its Subsidiaries and all calculated in accordance with
GAAP, and plus (or minus) adjustments for acquisitions and dispositions as set
forth in the definition of Pro Forma Basis.
“Effective Date” shall mean April 27, 2016.
“Environmental Laws” shall mean all federal, state, local and foreign laws
relating to pollution or protection of the environment, including laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes, and any and all regulations, codes, plans, orders,
decrees, judgments, injunctions, notices or demand letters issued, entered,
promulgated or approved thereunder.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as any Credit Party within the meaning of
section 414(b) of the Code, or any trade or business which is under common
control with any Credit Party within the meaning of section 414(c) of the Code.
“ERISA Event” shall mean (i) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30‑day notice period is




--------------------------------------------------------------------------------





waived); (b) the existence with respect to any Plan of an "adjusted funding
target attainment percentage" (within the meaning of Section 436 of the Code)
that is less than eighty percent; (c) the filing pursuant to Section 412(d) of
the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by any
Credit Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by any Credit
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by any Credit Party or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by any Credit
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Credit Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” shall mean any of such events,
whether or not any such requirement has been satisfied.
“Excess Cash” shall mean, on any date of determination, an amount equal to (i)
the unrestricted cash on hand of the Credit Parties on such day minus (ii)
$2,000,000.
“Excess Liquidity” shall mean on any date of determination, the sum of the
unrestricted cash and marketable securities of the Credit Parties on such date
plus the amount of the unused Revolving Credit Commitment (as such term is
defined in the Bank Credit Agreement) as in effect on such date.
“Excess Replacement Assets” shall have the meaning specified in paragraph
6H(iv).
“Excess Restricted Payments” shall mean an amount, not less than zero, which
shall be equal to the Restricted Payments made in cash during the current fiscal
quarter reduced by the Excess Cash as of the last day of the most recent fiscal
quarter then ended.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Existing Agreement” shall have the meaning specified in paragraph 1A.
“Facility” shall have the meaning specified in paragraph 2A.
“Fair Market Value” shall mean at any time and with respect to any property, the
sale value of such property that would reasonably be estimated to be realized in
an arm's-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell) as
determined by the Parent or the relevant Subsidiary in good faith; provided that
if the fair market value is equal to or exceeds $2,500,000, such determination
shall be approved by the board of directors of the Parent.
“Fitch” shall mean Fitch Ratings, Inc.
“Foreign Borrower” shall have the meaning set forth in the Bank Credit
Agreement.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America as promulgated by the Financial
Accounting Standards Board (“FASB”) or other accounting standards setting entity
accepted by the SEC.
“Governmental Authority” shall mean




--------------------------------------------------------------------------------





(i)    the government of
(a)    the United States of America or any State or other political subdivision
thereof, or
(b)    any jurisdiction in which the Parent or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Parent or any Subsidiary, or
(ii)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.
“Guarantee” shall mean, with respect to any Person (the “guarantor”), any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be equal to the outstanding
principal amount of the obligation guaranteed or such lesser amount to which the
maximum exposure of the guarantor shall have been specifically limited.
“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hedging Exposure Amount” shall mean at any time the maximum aggregate amount
(giving effect to any netting agreements) that the applicable Obligor and or
Subsidiary thereof would be required to pay at such time if all of their Hedging
Agreements were terminated at such time.
“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Issuer makes
the Request for Purchase of such Note.
“Inactive Subsidiary” shall mean, with respect to any Person on any date, a
Subsidiary of such Person (i) that conducts no business activities on such date,
(ii) the assets of which Subsidiary have a Fair Market Value less than the
smaller of (x) $50,000 or (y) one-half of one percent (.50%) of the consolidated
assets of such Person and its Subsidiaries; (iii) the total liabilities of which
are less than $25,000; and (iv) has been designated as an Inactive




--------------------------------------------------------------------------------





Subsidiary by notice from the Issuer to the holders of Notes; provided that if
the assets of all such Subsidiaries that meet the foregoing conditions (each, a
"Specified Subsidiary"), in the aggregate, exceed either of the thresholds of
clause (ii), then there shall be excluded from the term "Inactive Subsidiary"
the Specified Subsidiary having the greatest assets, and, if necessary, the
Specified Subsidiary having the next greatest assets, and so on, until the
assets of the remaining Specified Subsidiaries, in the aggregate, no longer
exceed either of such thresholds of clause (ii) (such remaining Specified
Subsidiaries constituting the Inactive Subsidiaries); provided further, that no
Credit Party and no Subsidiary that has provided a Guarantee of Indebtedness
outstanding under Indebtedness permitted under paragraph 6D(ii) and/or any
Indebtedness incurred pursuant to and permitted under paragraph 6D(ii) which
renews, extends, substitutes, refinances or replaces Indebtedness permitted
under paragraph 6D(ii) shall be an Inactive Subsidiary.
“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, provided that the
amount of such Indebtedness which has not been assumed by such Person shall be
the lesser of (i) the amount of such obligation and (ii) the Fair Market Value
of such property, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capitalized Lease Obligations of such Person (and excluding from the
definition of Indebtedness leases of real or personal property which are not
Capital Leases) to the extent recorded as a liability on the balance sheet of
such Person in accordance with GAAP, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (other than performance guaranties), (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) accrued expenses and
current accounts payable incurred in the ordinary course of business and (ii)
liabilities associated with customer prepayments and deposits arising in the
ordinary course of business). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“INHAM Exemption” shall have the meaning specified n paragraph 9B(v).
“Intercreditor Agreement” shall mean that certain Third Amended and Restated
Intercreditor Agreement, dated as of the date hereof, by and among the Bank
Lenders, JPMorgan Chase Bank, N.A., in its capacity as administrative agent for
the Bank Lenders and as Collateral Agent, Prudential, the Series A Purchasers
and each of the other holders from time to time of the Notes and the Notes
Collateral Agent (as amended, restated, supplemented or otherwise modified from
time to time).
“Issuance Fee” shall have the meaning specified in paragraph 2H(1).
“Issuance Period” shall have the meaning specified in paragraph 2B.
“Issuer” shall have the meaning specified in the introductory paragraph hereto.
“ITA” shall mean the Income Tax Act (Canada), as amended.
“Leverage Ratio” shall mean, as of the end of any fiscal quarter of the Parent,
the ratio of (a) Consolidated Indebtedness determined on the last day of such
fiscal quarter to (b) EBITDA for the period of four consecutive fiscal quarters
of the Parent ending on the last day of such fiscal quarter, each as determined
on a Pro Forma Basis.




--------------------------------------------------------------------------------





“Lien” shall mean with respect to any asset, (a) any mortgage, pledge or
hypothecation of, or any lien, encumbrance, charge, or security interest in such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, title retention agreement or Capital Lease (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Listed Person” shall have the meaning specified in paragraph 8Q(i).
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, financial condition, assets or properties of the Parent
and its Subsidiaries, taken as a whole, (b) the ability of the Issuer to perform
its obligations under this Agreement or any of the Notes, (c) the ability of the
Parent and its Subsidiaries, taken as a whole, to perform their obligations
under any of the Transaction Documents, (d) the validity or enforceability of
this Agreement or any of the other Transaction Documents or (e) the Liens taken
as a whole granted by the Pledge Agreement.
“Minority Interests” shall mean any shares of stock of any class of a Subsidiary
of any Person (other than directors' qualifying shares as required by law) that
are not owned by such Person and/or one or more of such Person's Subsidiaries.
Minority Interests shall be valued by valuing "Minority Interests" consisting of
preferred stock at the voluntary or involuntary liquidation value of such
preferred stock, whichever is greater, and by valuing "Minority Interests"
consisting of common stock at the book value of capital and surplus applicable
thereto adjusted, if necessary, to reflect any changes from the book value of
such common stock required by the foregoing method of valuing "Minority
Interests" in preferred stock.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA.
“NAIC Annual Statement” shall have the meaning specified in paragraph 9B(i).
“Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Indebtedness on such date minus the lesser of (i) the aggregate amount of
unrestricted cash held or located in the United States of the Parent and the
Subsidiary Guarantors on such date and (ii) $25,000,000 to (b) EBITDA for the
period of four consecutive fiscal quarters ending on or most recently prior to
such date.
“New Subsidiary” shall have the meaning specified in paragraph 5K.
“Notes” shall have the meaning specified in paragraph 1C.
“Notes Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity
as collateral agent for the holders of the Notes.
“Obligors” shall have the meaning specified in the introductory paragraph
hereto.
“Officer's Certificate” shall mean, with respect to any Obligor, a certificate
signed in the name of such Obligor by an Authorized Officer of such Obligor.
“Parent” shall have the meaning specified in the introductory paragraph hereto.
“Parent Guaranty” shall have the meaning specified in paragraph 3A(1)(i).
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
“Permitted Liens” shall mean the following:




--------------------------------------------------------------------------------





(i)    any Lien existing on the Effective Date which is listed on Schedule 6C to
this Agreement securing Indebtedness listed on such schedule and any extensions,
renewals and replacements of such Indebtedness that do not increase the
outstanding principal amount of such Indebtedness secured by such Lien, provided
that any such Lien shall secure only those obligations which it secured as of
the Effective Date (except that any such Liens on properties constructed,
improved or acquired with the proceeds of industrial revenue or development bond
issues representing Indebtedness of a Credit Party owing directly or indirectly
to GE Capital Finance, Inc., and which Liens secure only such issues, whether
such issues are outstanding as of the Effective Date or which thereafter become
outstanding, may secure other such issues representing Indebtedness so owing to
such obligee the proceeds of which have been used by a Credit Party to
construct, improve or acquire other property, so long as such Liens do not
extend to any property of a Credit Party not so financed and secure only
Indebtedness represented by such issues);
(ii)    any Lien created to secure all or any part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of construction, of any fixed or capital assets acquired,
constructed or improved, including pursuant to Capital Leases or purchase money
financing, by any Obligor or any Subsidiary thereof after the Effective Date;
provided that (a) such Lien secures Indebtedness permitted under this Agreement,
(b) such Lien and the Indebtedness secured thereby are incurred within 180 days
(and in the case of industrial revenue bonds, 360 days) prior to or after such
acquisition or the completion of such construction or improvement or the placing
in service, as the case may be, of the asset which is subject to such Lien, (c)
the Indebtedness secured thereby does not at any time exceed 85% (in the case of
real property and the improvements thereon) or 100% (in the case of personal
property, other than fixtures) of the cost of acquiring, constructing or
improving such fixed or capital assets, and (d) such Lien shall not apply to any
other property or assets of any Obligor or any Subsidiary thereof;
(iii)    carriers', warehousemen's, mechanics', repairmen's, construction and
other like Liens imposed by law arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established therefor in accordance with GAAP on the books of
the relevant Obligor or Subsidiary, as the case may be, and as to which the
failure to make payment during such contest could not reasonably be expected to
have a Material Adverse Effect;
(iv)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations in respect of which adequate reserves shall have
been established;
(v)    deposits and Liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(vi)    servitudes, easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Obligor or any Subsidiary thereof;
(vii)    Liens securing Indebtedness of one Credit Party or any one of their
respective Subsidiaries to another Credit Party or any of their respective
Subsidiaries; provided that (w) such Indebtedness is permitted under paragraphs
6D or 6G hereof (as applicable), (x) all of the outstanding capital stock or
other equity interests of each such Credit Party or Subsidiary shall be owned
100% directly or indirectly by the Parent, (y) each of such Credit Parties or
such Subsidiaries to or by whom such Indebtedness is owed, or who owns (directly
or indirectly) any stock referred to in the preceding clause (x), shall have
become party to the Subsidiary Guaranty and (z) such Indebtedness shall not be
assigned or transferred by the obligee thereof to any Person other than another
Credit Party or any of their respective




--------------------------------------------------------------------------------





Subsidiaries such that after giving effect to such assignment and transfer all
of the foregoing conditions are satisfied;
(viii)    Liens in favor of consignors in consignors’ consigned assets in an
aggregate amount not to exceed $5,000,000;
(ix)    Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor shall not at the time be
required to be made in accordance with the provisions of paragraph 5H;
(x)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
Issuer or a Subsidiary in excess of those set forth by regulations promulgated
by the Federal Reserve Board, and (ii) such deposit account is not intended by
the Issuer or any Subsidiary to provide collateral to the depository
institution;
(xi)    Liens of lessors, lessees and sublessees of real property on property
leased by or to the Issuer or a Subsidiary in the ordinary course of business
and not interfering in any material respect with the business of the Issuer or
such Subsidiary;
(xii)    Liens of customs and revenue authorities arising as a matter of law
relating to the importing or exporting of goods in the ordinary course of
business;
(xiii)    Liens to secure insurance premium financing;
(xiv)    Liens in the nature of contractual restrictions created under
agreements related to Transfers of assets permitted under paragraph 6H;
(xv)    Liens securing judgments or awards not exceeding the amounts set forth
in paragraph 7A(xiii);
(xvi)    Liens in the nature of contractual restrictions related to joint
venture interests under joint venture agreements to the extent such investments
are permitted under paragraph 6M;
(xvii)    Liens related to permitted repurchase investments described in clause
(vi) of the definition of Permitted Loans and Investments;
(xviii)    claims by buyers to cash earnest deposits made in connection with
acquisitions not prohibited hereunder;
(xix)    Liens securing credit facilities entered into by Foreign Subsidiaries
to the extent permitted under paragraph 6D;
(xx)    Liens securing the Notes and Indebtedness permitted under paragraph
6D(ii) and/or any Indebtedness incurred pursuant to and permitted under
paragraph 6D(iv) which renews, extends, substitutes, refinances or replaces
Indebtedness permitted under paragraph 6D(ii), in each case so long as the Notes
are secured equally and ratably therewith pursuant to such documents,
instruments and agreements as shall be required by the Required Holders,
including the Intercreditor Agreement;
(xxi)    other Liens, provided that the aggregate amount of all outstanding
Indebtedness secured by such Liens shall not at the time of the granting of any
additional Lien exceed 15% of Consolidated Net Worth (determined as of the last
day of the then most recently ended fiscal quarter of the Parent); and




--------------------------------------------------------------------------------





(xxii)    Liens that extend, renew or replace Liens permitted by clauses (i)
through (xxi);
provided, however, that in no event shall Indebtedness secured by Liens
described in clauses (i), (ii) and (xxi) exceed 55% of Total Capitalization of
the Parent and its Subsidiaries when any additional secured Indebtedness is
incurred.
Notwithstanding anything contained herein to the contrary, the Obligors
acknowledge and agree that they will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any Liens
in respect of any Indebtedness under the Bank Credit Agreement, except in
accordance with clause (xx) above.
“Permitted Loans and Investments” shall mean (i) subject to paragraph 6D(viii)
hereof, investments, loans and advances by any Credit Party or any of their
respective Subsidiaries in and to the Parent or any Wholly-Owned Subsidiaries;
provided that in the case of any such investment, loan or advance by any Credit
Party, such investment, loan or advance shall be (a) to or in another Credit
Party (other than a Foreign Borrower), (b) used for consideration for
acquisitions permitted under clause (viii) below or (c) otherwise in an
aggregate outstanding amount not to exceed $25,000,000 at any time; (ii)
purchases of capital stock of the Parent so long as the Parent would be
permitted to make any such purchase under paragraph 6G; (iii) investments in
commercial paper and loan participations maturing within 270 days from the date
of acquisition thereof having, at such date of acquisition, a rating of A-2, P-2
or F-2 or better from S&P, Moody’s or Fitch, respectively, or by another
nationally recognized credit rating agency; (iv) direct obligations of, or
obligations the principal of or interest on which are unconditionally guaranteed
by the United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America) (or by any other foreign government of equal or better credit quality),
in each case maturing within one year from the date of acquisition thereof; (v)
investments in certificates of deposit, banker's acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and deposit accounts and money market deposit
accounts issued or offered by, any domestic office of any commercial bank which
is on the Federal Reserve Board’s list of the top 50 bank holding companies (or
is a subsidiary thereof); (vi) fully collateralized repurchase agreements,
having terms of less than 90 days, for government obligations of the type
specified in (iv) above with a commercial bank or trust company meeting the
requirements of (v) above; and (vii) instruments equivalent to those referred to
in clauses (iii) and (v) above denominated in other currencies and comparable in
credit quality and tenor to those referred to above and customarily used for
short and medium term investment purposes in jurisdictions outside the United
States to the extent reasonably required in connection with any business
conducted by any Foreign Subsidiary in such jurisdictions; (viii) investments
constituting acquisitions of the assets or stock or other securities of any
Person or of assets constituting a business unit; provided, however, that (a) no
Default or Event of Default then exists or would result therefrom, (b) the total
consideration in respect of any such acquisition or series of related
acquisitions in any period of four fiscal quarters most recently ended for which
financial statements have been provided pursuant to paragraph 5A(i) or paragraph
5A(ii) does not exceed EBITDA of the Parent and its Subsidiaries for such
period, and (c) the aggregate consideration for any such acquisitions of assets,
stock or other securities of Persons that are not U.S. Persons or are otherwise
located outside of the United States shall not exceed $125,000,000 in the
aggregate after the Effective Date; (ix) advances to management personnel,
employees and agents in the ordinary course of business for travel and
entertainment expenses in an aggregate outstanding amount not to exceed
$250,000; (x) other investments existing on the date of this Agreement and
disclosed on Schedule 6M; (xi) short term intercompany investments between the
Credit Parties, between the Credit Parties and their Subsidiaries and between
Subsidiaries of the Credit Parties related to cash management arising in the
ordinary course of business in an aggregate outstanding amount not to exceed
$5,000,000 at any time; (xii) investments in the nature of non-cash
consideration related to Transfers permitted under paragraph 6H; (xiii)
investments in the form of Hedging Agreements permitted under paragraph 6N;
(xiv) investments in the nature of accounts receivable, notes receivable,
security deposits, prepayments and trade credit arising in the ordinary course
of business; (xv) Guarantees of Indebtedness permitted under paragraph 6D so
long as the guaranteeing Person would be permitted to incur such Indebtedness
under paragraph 6D; (xvi) investments received in connection with bankruptcy of
customers and in good faith settlement of delinquent obligations of, and other
disputes with, customers, so long as such underlying obligations arise in the
ordinary course of business of the applicable Credit Party or Subsidiary; (xvii)
investments in joint ventures if the aggregate outstanding consideration for all
such joint ventures, together with the Fair Market Value of all assets and
investments transferred to joint ventures pursuant to paragraph 6H(xii), does
not exceed




--------------------------------------------------------------------------------





$20,000,000; and (xviii) other investments if the aggregate outstanding
consideration for all such investments does not exceed $10,000,000 at the time
any such investment is made.
“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Issuer or any ERISA Affiliate.
“Pledge Agreement” shall have the meaning specified in paragraph 3A(1)(iv).
“Preferred Stock” shall mean any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
“Priority Debt” shall mean, as of any date, the sum (without duplication) of all
outstanding secured Indebtedness of any Obligor or any Subsidiary of any
Obligor, other than (a) secured Indebtedness of such Subsidiary owing solely to
any Obligor or any Wholly-Owned Subsidiary of any Obligor, and (b) Indebtedness
of any Credit Party under the Bank Credit Agreement and with respect to the
Notes.
“Pro Forma Basis” shall mean, (a) for the determination of “EBITDA”, “Capital
Expenditures” and “Consolidated Interest Expense” for any period of four
consecutive fiscal quarters of the Parent for which financial statements have
been provided pursuant to paragraph 5A(i) or paragraph 5A(ii) (i) for any period
of four fiscal quarters in which any Subsidiary is acquired by a Credit Party or
a Subsidiary from a Person that was not an Affiliate of a Credit Party or a
Subsidiary thereof, or any disposition occurs of any Person that ceases to be a
Subsidiary upon the consummation thereof, EBITDA, Capital Expenditures and
Consolidated Interest Expense shall be calculated, to the extent practicable,
such calculation shall be made on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a senior financial
officer of the Parent) as if such acquisition or such disposition had occurred
on the first day of such period, and (ii) all Indebtedness incurred, assumed or
repaid (or to be incurred, assumed or repaid) in connection with all such
transactions referred to in clause (i) (x) was incurred, assumed or repaid on
the first day of such period, as the case may be, and (y) if incurred, was
outstanding in full at all times during such period and had in effect at all
times during such period (or any portion of such period during which such
Indebtedness was not actually outstanding) an interest rate equal to the
interest rate in effect on the date of the actual incurrence thereof (regardless
of whether such interest rate is a floating rate or would otherwise change over
time by reference to a formula or for any other reason), and (b) on any date
other than the last day of a fiscal quarter, (i) Consolidated Indebtedness of
the Parent and the Subsidiaries and Excess Cash and the aggregate amount of
unrestricted cash of the Parent and the Subsidiary Guarantors shall each be
calculated as of the date of such calculation after giving pro forma effect to
any transactions occurring on such date and (ii) each other amount shall be
calculated based on the period of four fiscal quarters most recently ended for
which financial statements have been provided pursuant to paragraph 5A(i) or
paragraph 5A(ii).
“Prudential” shall have the meaning specified in the introduction hereto.
“Prudential Affiliate” shall mean (i) any corporation or other entity
controlling, controlled by, or under common control with, Prudential and (ii)
any managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (i) of this definition. For purposes of
this definition, the terms “control”, “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other Person’s Voting Stock or equivalent voting securities or
interests.
“Purchasers” shall have the meaning specified in the introduction hereto.




--------------------------------------------------------------------------------





“PTE” shall have the meaning specified in paragraph 9B(i).
“QPAM Exemption” shall have the meaning specified in paragraph 9B(iv).
“Request for Purchase” shall have the meaning specified in paragraph 2C.
“Required Holder(s)” shall mean the holder or holders of at least 66-2/3% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding and, if no Notes are outstanding,
shall mean Prudential.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Rescheduled Closing Day” shall have the meaning specified in paragraph 2G.
“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer or chief accounting officer of the Issuer or the Parent,
general counsel of the Issuer or the Parent or any other officer of the Issuer
or the Parent, as the context requires, involved principally in its financial
administration or its controllership function.
“Restricted Assets” shall mean “inventory” or “accounts” or any “proceeds”
thereof, as such terms are defined in Section 9-102 of the Uniform Commercial
Code as in effect in the State of New York from time to time.
“Restricted Payment” shall mean: (i) any Distribution in respect of the Equity
Interests of a Credit Party or any Subsidiary of a Credit Party, including,
without limitation, any Distribution resulting in the acquisition by a Credit
Party of securities which would constitute treasury stock, and (ii) any payment,
repayment, redemption, retirement, repurchase or other acquisition, direct, or
indirect, by a Credit Party or any Subsidiary thereof, on account of, or in
respect of, the principal of any Subordinated Debt (or any installment thereof)
prior to the regularly scheduled maturity date thereof (as in effect on the date
such Subordinated Debt was originally incurred) other than in respect of
Subordinated Debt of one Credit Party to another Credit Party provided that no
Event of Default exists or would result from such prepayment and, in the case of
any such repayment of Subordinated Debt by a Credit Party, such repayment is
made to another Credit Party.
For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the Fair Market Value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. or Canadian
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.
“S&P” shall mean Standard & Poor’s Corporation.
“SEC” shall mean the Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Series” shall have the meaning specified in paragraph 1C.




--------------------------------------------------------------------------------





“Series A Notes” shall have the meaning specified in paragraph 1A.
“Series A Purchasers” shall have the meaning specified in the introduction
hereto.
“Shelf Note” shall have the meaning specified in paragraph 1C.
“Significant Holder” shall mean at any time (i) Prudential, so long as
Prudential or any Prudential Affiliate shall hold (or be committed under this
Agreement to purchase) any Note at such time, or (ii) any other holder at such
time of at least 10% of the aggregate principal amount of the Notes of any
Series then outstanding.
“Source” shall have the meaning specified in paragraph 9B.
“Subordinated Debt” shall mean any Indebtedness that is in any manner
subordinated in right of payment or security in any respect to the Notes.
“Subordination Agreement” shall have the meaning specified in paragraph
3(A)(1)(iii).
“Subsidiary” shall mean, with respect to any Person (the “parent entity”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent entity in the parent entity’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent entity,
or (b) that is, as of such date, otherwise controlled by the parent entity or
one or more subsidiaries of the parent entity or by the parent entity and one or
more subsidiaries of the parent entity. Unless the context otherwise clearly
requires, any reference to a "Subsidiary" is a reference to a Subsidiary of the
Parent.
“Subsidiary Guaranty” shall have the meaning specified in paragraph 3A(1)(ii).
“Subsidiary Guarantor” shall mean (a) each of the Subsidiaries of the Obligors
listed on Schedule 3A(1), and (b) each Person that hereafter becomes a party to
the Subsidiary Guaranty pursuant to the requirements of paragraph 5K.
“Successor Corporation” shall have the meaning specified in paragraph 6B.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), value added
taxes, or any other goods and services, use or sales taxes, assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Transaction Documents” shall mean, collectively, this Agreement, the Notes, the
Pledge Agreement, the Subordination Agreement, the Parent Guaranty, the
Subsidiary Guaranty, the Intercreditor Agreement and the Collateral Agency
Agreement, and any and all other agreements, documents, certificates and
instruments from time to time executed or delivered in connection therewith or
related thereto.
“Transfer” shall have the meaning specified in paragraph 6H.
“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.
“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as may be amended from time to
time.




--------------------------------------------------------------------------------





“U.S. Dollars” shall mean the lawful currency of the United States of America.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“Voting Stock” shall mean, with respect to any Person, any shares of stock (or
similar equity interests) of such Person whose holders are entitled under
ordinary circumstances to vote for the election of directors (or members of a
similar body that has management authority of such Person) of such Person
(irrespective of whether at the time stock (or similar equity interests) of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).
“Wholly-Owned Subsidiary” shall mean, at any time, any Subsidiary one hundred
percent (100%) of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Obligors and the Obligors’ other Wholly-Owned Subsidiaries at such time.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
10C.    Accounting Principles, Terms and Determinations.
(i)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Issuer notifies Prudential that the
Issuer requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if Prudential notifies the Issuer that
the Required Holders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
determining compliance with this Agreement (including, without limitation,
paragraphs 5 and 6 and the definition of “Indebtedness”), any election by any
Credit Party to measure any financial liability using fair value (as permitted
by Financial Accounting Standards Board Accounting standards Codification Topic
No. 825-10-25 - Fair Value Option, International Accounting Standard 39 -
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made
(ii)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.




--------------------------------------------------------------------------------





11.    [Intentionally Deleted].
12.    CONFIDENTIALITY.
For the purposes of this paragraph 12, “Confidential Information” means
information delivered to Prudential or any Purchaser by or on behalf of any
Credit Party or any of its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by Prudential or such Purchaser as being confidential information
of such Credit Party or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to Prudential
or such Purchaser, as the case may be, prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by Prudential or
such Purchaser or any person acting on their behalf, (c) otherwise becomes known
to Prudential or such Purchaser other than through disclosure by any Credit
Party or any of its Subsidiaries or (d) constitutes financial statements
delivered to Prudential or such Purchaser under paragraph 5A that are otherwise
publicly available. Prudential and each Purchaser will maintain the
confidentiality of such Confidential Information received by it in accordance
with procedures adopted by Prudential or such Purchaser, as the case may be, in
good faith to protect confidential information of third parties delivered to it,
provided that Prudential or such Purchaser, as the case may be, may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes or this
Agreement), (ii) its financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this paragraph 12, (iii) any other holder of any
Note, (iv) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Institutional
Investor has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 12), (v) any Person
from which it offers to purchase any security of the Parent or of the Issuer (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 12), (vi) any
federal or state regulatory authority having jurisdiction over Prudential or
such Purchaser, as the case may be, (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about Prudential’s or such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to Prudential or such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which Prudential or such Purchaser is a party,
or (z) if an Event of Default has occurred and is continuing, to the extent
Prudential or such Purchaser may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of its rights and remedies under the Notes and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this paragraph 12 as though it
were a party to this Agreement. On reasonable request by the Issuer in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Issuer embodying the provisions of
this paragraph 12.
13.    MISCELLANEOUS.
13A.    Note Payments. The Issuer agrees that, so long as any Purchaser shall
hold any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount, if any, payable with respect to, such Note, which
comply with the terms of this Agreement, by wire transfer of immediately
available funds for credit (not later than 2:00 p.m., New York City local time,
on the date due) to (i) the account or accounts of such Purchaser specified in
(x) the Purchaser Schedule attached hereto, in the case of the Series A Notes,
and (y) the Confirmation of Acceptance with respect to such Note, in the case of
any Shelf Note, or (ii) such other account or accounts in the United States as
such Purchaser may from time to time designate in writing, notwithstanding any
contrary provision herein or in any Note with respect to the place of payment.
Each Purchaser agrees that, before disposing of any Note, it will make a
notation thereon (or on a schedule attached thereto) of all principal payments
previously made thereon and of the date to which interest thereon has been paid.
The Issuer agrees to afford the benefits of this




--------------------------------------------------------------------------------





paragraph 13A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 13A.
13B.    Expenses. The Issuer agrees, whether or not the transactions
contemplated hereby shall be consummated, to pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
reasonable out-of-pocket expenses arising in connection with such transactions,
including (i) all document production and duplication charges and the fees and
expenses of any special counsel engaged by Prudential or any Purchaser or any
Transferee in connection with this Agreement and the other Transaction
Documents, the transactions contemplated hereby and any subsequent proposed
modification of, or proposed consent under, this Agreement or the other
Transaction Documents, whether or not such proposed modification shall be
effected or proposed consent granted, and (ii) the costs and expenses, including
reasonable attorneys’ fees, incurred by Prudential or any Purchaser or any
Transferee in enforcing (or determining whether or how to enforce) any rights
under this Agreement, the Notes or the other Transaction Documents or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the other Transaction
Documents or the transactions contemplated hereby or thereby or by reason of
Prudential, any Purchaser or any Transferee having acquired any Note, including,
without limitation, costs and expenses incurred in any workout, restructuring or
bankruptcy case. The obligations of the Issuer under this paragraph 13B shall
survive the transfer of any Note or portion thereof or interest therein by
Prudential, any Purchaser or any Transferee and the payment of any Note.
13C.    Consent to Amendments. This Agreement may be amended, and any Credit
Party or Subsidiary thereof may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, if the Issuer shall
obtain the written consent to such amendment, action or omission to act, of the
Required Holder(s) of all Notes except that, (i) with the written consent of the
holders of all Notes of a particular Series, and if an Event of Default shall
have occurred and be continuing, of the holders of all Notes of all Series, at
the time outstanding (and not without such written consents), the Notes of such
Series may be amended or the provisions thereof waived to change the maturity
thereof, to change or affect the principal thereof, or to change or affect the
rate or time of payment of interest on or any Yield-Maintenance Amount or
prepayment compensation payable with respect to the Notes of such Series, (ii)
without the written consent of the holder or holders of all Notes at the time
outstanding, no amendment to or waiver of the provisions of this Agreement shall
change or affect the provisions of paragraph 7A or this paragraph 13C insofar as
such provisions relate to proportions of the principal amount of the Notes of
any Series, or the rights of any individual holder of Notes, required with
respect to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration which would affect such provisions in
the manner described in this clause (ii), (iii) with the written consent of
Prudential (and not without the written consent of Prudential) the provisions of
paragraph 2B may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Shelf Notes which shall have become Accepted Notes prior to such
amendment or waiver), and (iv) with the written consent of all of the Purchasers
which shall have become obligated to purchase Accepted Notes of any Series (and
not without the written consent of all such Purchasers), any of the provisions
of paragraphs 2B and 3 may be amended or waived insofar as such amendment or
waiver would affect only rights or obligations with respect to the purchase and
sale of the Accepted Notes of such Series or the terms and provisions of such
Accepted Notes. Each holder of any Note at the time or thereafter outstanding
shall be bound by any consent authorized by this paragraph 13C, whether or not
such Note shall have been marked to indicate such consent, but any Notes issued
thereafter may bear a notation referring to any such consent. No course of
dealing between any of the Credit Parties and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder of such Note. As used herein and in the
Notes, the term “this Agreement” and references thereto shall mean this
Agreement (including, without limitation, all Schedules and Exhibits attached
hereto) as it may from time to time be amended or supplemented.
13D.    Form, Registration, Transfer and Exchange of Notes; Lost Notes. The
Notes are issuable as registered notes without coupons in denominations of at
least $1,000,000, except as may be necessary to reflect any principal amount not
evenly divisible by $1,000,000. The Issuer shall keep at its principal office a
register in which the Issuer shall provide for the registration of Notes and of
transfers of Notes. Upon surrender for registration of transfer of any Note at
the principal office of the Issuer, the Issuer shall, at its expense, execute
and deliver one or




--------------------------------------------------------------------------------





more new Notes of like tenor and of a like aggregate principal amount,
registered in the name of such transferee or transferees. At the option of the
holder of any Note, such Note may be exchanged for other Notes of like tenor and
of any authorized denominations, of a like aggregate principal amount, upon
surrender of the Note to be exchanged at the principal office of the Issuer.
Whenever any Notes are so surrendered for exchange, the Issuer shall, at its
expense, execute and deliver the Notes which the holder making the exchange is
entitled to receive. Each installment of principal payable on each installment
date upon each new Note issued upon any such transfer or exchange shall be in
the same proportion to the unpaid principal amount of such new Note as the
installment of principal payable on such date on the Note surrendered for
registration of transfer or exchange bore to the unpaid principal amount of such
Note. No reference need be made in any such new Note to any installment or
installments of principal previously due and paid upon the Note surrendered for
registration of transfer or exchange. Every Note surrendered for registration of
transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the holder of such Note or such
holder’s attorney duly authorized in writing. Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange. Upon receipt of written notice from the holder of any
Note of the loss, theft, destruction or mutilation of such Note and, in the case
of any such loss, theft or destruction, upon receipt of such holder’s unsecured
indemnity agreement, or in the case of any such mutilation upon surrender and
cancellation of such Note, the Issuer will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.
13E.    Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Issuer may treat the Person in whose name any Note
is registered as the owner and holder of such Note for the purpose of receiving
payment of principal of and interest on, and any Yield-Maintenance Amount or
other prepayment compensation payable with respect to, such Note and for all
other purposes whatsoever, whether or not such Note shall be overdue, and the
Issuer shall not be affected by notice to the contrary. Subject to the preceding
sentence, the holder of any Note may from time to time grant participations in
all or any part of such Note to any Person on such terms and conditions as may
be determined by such holder in its sole and absolute discretion.
13F.    Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of any Obligor in connection herewith shall survive the execution and
delivery of this Agreement, the Notes, the other Transaction Documents and each
Confirmation of Acceptance, the transfer by any Purchaser of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any Transferee, regardless of any investigation made at any time by or on
behalf of any Purchaser or any Transferee. Subject to the preceding sentence,
this Agreement, the Notes and the other Transaction Documents embody the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter.
13G.    Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including any Transferee) whether so expressed or not.




--------------------------------------------------------------------------------





13H.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.
13I.    Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Series A Purchaser, addressed to it at the address as it has specified for
such communications in the Purchaser Schedule attached hereto or at such other
address as such Series A Purchaser shall have specified to the Issuer in
writing, (ii) if to any Purchaser of any Shelf Note, addressed to it at such
address as it shall have specified for such communications in the Purchaser
Schedule attached to the applicable Confirmation of Acceptance or at such other
address as any such Purchaser shall have specified to the Issuer in writing,
(iii) if to any other holder of any Note, addressed to it at such address as it
shall have specified in writing to the Issuer or, if any such holder shall not
have so specified an address, then addressed to such holder in care of the last
holder of such Note which shall have so specified an address to the Issuer and
(iv) if to any Obligor, addressed to it at 3501 Country Road 6 East, Elkhart,
Indiana 46514, Fax number (574) 217-0358, Attention: Chief Financial Officer,
provided, however, that any such communication to any Obligor may also, at the
option of the Person sending such communication, be delivered by any other means
either to such Obligor at their addressed specified above or to any Authorized
Officer of such Obligor. Any communication pursuant to paragraph 2 shall be made
by the method specified for such communication in paragraph 2, and shall be
effective to create any rights or obligations under this Agreement only if, in
the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a facsimile communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the facsimile terminal the
number of which is listed for the party receiving the communication in the
Information Schedule or at such other facsimile terminal as the party receiving
the information shall have specified in writing to the party sending such
information.
13J.    Payments Due on Non-Business Days. Anything in this Agreement, the Notes
or the other Transaction Documents to the contrary notwithstanding, any payment
of principal of or interest on, any Yield-Maintenance Amount or other prepayment
compensation payable with respect to, any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day. If the date
for any payment is extended to the next succeeding Business Day by reason of the
preceding sentence, the period of such extension shall not be included in the
computation of the interest payable on such Business Day.
13K.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13L.    Descriptive Headings. The descriptive headings of the several paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.
13M.    Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to Prudential, any Purchaser, to any holder of Notes
or to the Required Holder(s), the determination of such satisfaction shall be
made by Prudential, such Purchaser, such holder or the Required Holder(s), as
the case may be, in the sole and exclusive judgment (exercised in good faith) of
the Person or Persons making such determination.
13N.    Governing Law. IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE OF LAW




--------------------------------------------------------------------------------





PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
13O.    Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Issuer of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.
13P.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.
13Q.    Binding Agreement. When this Agreement is executed and delivered by the
Obligors, Prudential and the Series A Purchasers, it shall become a binding
agreement between the Obligors, Prudential and the Series A Purchasers. This
Agreement shall also inure to the benefit of each Purchaser which shall have
executed and delivered a Confirmation of Acceptance, and each such Purchaser
shall be bound by this Agreement to the extent provided in such Confirmation of
Acceptance.
13R.    Jury Waiver. THE OBLIGORS, PRUDENTIAL, THE PURCHASERS AND THE OTHER
HOLDERS FROM TIME TO TIME OF THE NOTES AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY DEALINGS BETWEEN OR AMONG THEM
RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE OBLIGORS,
PRUDENTIAL, THE PURCHASERS AND EACH OF THE OTHER HOLDERS OF NOTES FROM TIME TO
TIME EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
THIS BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE
OBLIGORS, PRUDENTIAL, THE PURCHASERS AND EACH OF THE OTHER HOLDERS OF NOTES FROM
TIME TO TIME FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
13S.    Personal Jurisdiction. To the fullest extent permitted by law, each of
the Obligors irrevocably agrees that any legal action or proceeding with respect
to this Agreement, the Notes, the other Transaction Documents or any of the
agreements, documents or instruments delivered in connection herewith may be
brought in the courts of the State of New York or the United States of America
for the Southern District of New York as Prudential, the Purchasers and the
other holders from time to time of Notes (as applicable) may elect, and, by its
execution and delivery hereof, each Obligor accepts and consents to, for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts and, to the fullest extent permitted by law, agrees that
such jurisdiction shall be exclusive, unless waived by Prudential, the
Purchasers and the other holders from time to time of Notes (as applicable) in
writing, with respect to any action or proceeding brought by the Obligors
against Prudential, any Purchaser or any holder of Notes. Each of the Obligors
hereby waives, to the full extent permitted by law, any right to stay or to
dismiss any action or proceeding brought before said courts on the basis of
forum non conveniens.




--------------------------------------------------------------------------------





[Remainder of page intentionally left blank. Next page is signature page.]






--------------------------------------------------------------------------------






Very truly yours,


LIPPERT COMPONENTS, INC.




By:                            
Name:    David M. Smith
Title:    Chief Financial Officer


DREW INDUSTRIES INCORPORATED




By:                            
Name:    David M. Smith
Title:    Chief Financial Officer








[Signature Page to Fourth Amended and Restated Note Purchase and Private Shelf
Agreement]

--------------------------------------------------------------------------------






The foregoing Agreement is hereby accepted
as of the date first above written.


PGIM, INC.




By:                            
Name:    
Title:    Vice President




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: ___________________________________
Name:
Title:     Vice President




PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY


By:    PGIM, Inc.
(as Investment Manager)


    
By:______________________________
Name:
Title:     Vice President




FARMERS INSURANCE EXCHANGE
MID CENTURY INSURANCE COMPANY
ZURICH AMERICAN INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: ______________________________
Name:
Title:     Vice President




.

